Execution Version





--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT
(SERIES 2018-1 CLASS A-1 NOTES)
dated as of November 14, 2018
among
WINGSTOP FUNDING LLC,
as Issuer,

WINGSTOP GUARANTOR LLC and
WINGSTOP FRANCHISING LLC,
each as a Guarantor,
WINGSTOP RESTAURANTS INC.,
as Manager,


CERTAIN CONDUIT INVESTORS,
each as a Conduit Investor,
CERTAIN FINANCIAL INSTITUTIONS,
each as a Committed Note Purchaser,
CERTAIN FUNDING AGENTS,
and
BARCLAYS BANK PLC
as L/C Provider, as Swingline Lender and as Administrative Agent



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I DEFINITIONS
2


SECTION 1.01    Definitions
2


ARTICLE II PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES
2


SECTION 2.01    The Advance Notes
2


SECTION 2.02    Advances
2


SECTION 2.03    Borrowing Procedures
4


SECTION 2.04    The Series 2018-1 Class A-1 Notes
6


SECTION 2.05    Reduction in Commitments
7


SECTION 2.06    Swingline Commitment
9


SECTION 2.07    L/C Commitment
12


SECTION 2.08    L/C Reimbursement Obligations
15


SECTION 2.09    L/C Participations
17


ARTICLE III INTEREST AND FEES
19


SECTION 3.01    Interest
19


SECTION 3.02    Fees
20


SECTION 3.03    Eurodollar Lending Unlawful
21


SECTION 3.04    Deposits Unavailable
21


SECTION 3.05    Increased Costs, etc
22


SECTION 3.06    Funding Losses
23


SECTION 3.07    Increased Capital or Liquidity Costs
23


SECTION 3.08    Taxes
24


SECTION 3.09    Change of Lending Office
27


ARTICLE IV OTHER PAYMENT TERMS
27


SECTION 4.01    Time and Method of Payment
28


SECTION 4.02    Order of Distributions
28


SECTION 4.03    L/C Cash Collateral
29


SECTION 4.04    Alternative Arrangements with Respect to Letters of Credit
29


ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS
29


SECTION 5.01    Authorization and Action of the Administrative Agent
29


SECTION 5.02    Delegation of Duties
30


SECTION 5.03    Exculpatory Provisions
30


SECTION 5.04    Reliance
30


SECTION 5.05    Non-Reliance on the Administrative Agent and Other Purchasers
31


SECTION 5.06    The Administrative Agent in its Individual Capacity
31


SECTION 5.07    Successor Administrative Agent; Defaulting Administrative Agent
31


SECTION 5.08    Authorization and Action of Funding Agents
33


SECTION 5.09    Delegation of Duties
33





i

--------------------------------------------------------------------------------





SECTION 5.10    Exculpatory Provisions
33


SECTION 5.11    Reliance
33


SECTION 5.12    Non-Reliance on the Funding Agent and Other Purchasers
34


SECTION 5.13    The Funding Agent in its Individual Capacity
34


SECTION 5.14    Successor Funding Agent
34


ARTICLE VI REPRESENTATIONS AND WARRANTIES
34


SECTION 6.01    The Issuer and Guarantors
34


SECTION 6.02    The Manager
36


SECTION 6.03    Lender Parties
36


ARTICLE VII CONDITIONS
37


SECTION 7.01    Conditions to Issuance and Effectiveness
37


SECTION 7.02    Conditions to Initial Extensions of Credit
37


SECTION 7.03    Conditions to Each Extension of Credit
38


ARTICLE VIII COVENANTS
39


SECTION 8.01    Covenants
39


ARTICLE IX MISCELLANEOUS PROVISIONS
41


SECTION 9.01    Amendments
41


SECTION 9.02    No Waiver; Remedies
42


SECTION 9.03    Binding on Successors and Assigns
43


SECTION 9.04    Termination; Survival of Agreement
44


SECTION 9.05    Payment of Costs and Expenses; Indemnification
44


SECTION 9.06    Characterization as Transaction Document; Entire Agreement
46


SECTION 9.07    Notices
46


SECTION 9.08    Severability of Provisions
47


SECTION 9.09    Tax Characterization
47


SECTION 9.10    No Proceedings; Limited Recourse
47


SECTION 9.11    Confidentiality
48


SECTION 9.12    GOVERNING LAW; CONFLICTS WITH INDENTURE
49


SECTION 9.13    JURISDICTION
49


SECTION 9.14    WAIVER OF JURY TRIAL
50


SECTION 9.15    Counterparts
50


SECTION 9.16    Third Party Beneficiary
50


SECTION 9.17    Assignment
50


SECTION 9.18    Defaulting Investors
52


SECTION 9.19    No Fiduciary Duties
54


SECTION 9.20    No Guarantee by Manager
55


SECTION 9.21    Term; Termination of Agreement
55


SECTION 9.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
55





ii

--------------------------------------------------------------------------------





SECTION 9.23    Patriot Act
56



    
    
SCHEDULES AND EXHIBITS
 
SCHEDULE I     Investor Groups and Commitments
SCHEDULE II     Notice Addresses for Lender Parties and Agents
SCHEDULE III     Additional Closing Conditions
 
EXHIBIT A-1    Form of Advance Request
EXHIBIT A-2    Form of Swingline Loan Request
EXHIBIT B    Form of Assignment and Assumption Agreement
EXHIBIT C    Form of Investor Group Supplement
EXHIBIT D    Form of Purchaser’s Letter





























iii

--------------------------------------------------------------------------------






CLASS A-1 NOTE PURCHASE AGREEMENT
THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of November 14, 2018 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:
(a)    WINGSTOP FUNDING LLC, a Delaware limited liability company (the
“Issuer”),
(b)    WINGSTOP GUARANTOR LLC and WINGSTOP FRANCHISING LLC, each a Delaware
limited liability company (each, a “Guarantor” and, collectively, the
“Guarantors”),
(c)    WINGSTOP RESTAURANTS INC., a Texas corporation, as the manager (the
“Manager”),
(d)    the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),
(e)    the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),
(f)    for each Investor Group, the financial institution entitled to act on
behalf of the Investor Group set forth opposite the name of such Investor Group
on Schedule I as Funding Agent and its permitted successors and assigns (each,
the “Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),
(g)    BARCLAYS BANK PLC, as L/C Provider, as Swingline Lender and as
administrative agent for the Conduit Investors, the Committed Note Purchasers,
the Funding Agents, the L/C Provider and the Swingline Lender (together with its
permitted successors and assigns in such capacity, the “Administrative Agent” or
the “Series 2018-1 Class A-1 Administrative Agent”),
(h)    the other L/C Providers from time to time party hereto.
BACKGROUND
1.    Contemporaneously with the execution and delivery of this Agreement, the
Issuer and Citibank, N.A., as Trustee and the Series 2018-1 Securities
Intermediary, are entering into the Series 2018-1 Supplement, of even date
herewith (as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Series 2018-1 Supplement”), to the Base Indenture, dated as of the date hereof
(as the same may be amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms thereof, the “Base
Indenture” and, together with the Series 2018-1 Supplement and any additional
Supplements to the Base Indenture, the “Indenture”), by and among the Issuer,
the Trustee and the Securities Intermediary, pursuant to which the Issuer will
issue the Series 2018-1 Class A-1 Notes (as defined in the Series 2018-1
Supplement) in accordance with the Indenture.
2.    The Issuer wishes to (a) issue the Series 2018-1 Class A-1 Advance Notes
to each Funding Agent on behalf of the Investors in the related Investor Group,
and obtain the agreement of the applicable Investors to make loans from time to
time (each, an “Advance” or a “Series 2018-1 Class A-1


1

--------------------------------------------------------------------------------





Advance” and, collectively, the “Advances” or the “Series 2018-1 Class A-1
Advances”) that will constitute the purchase of Series 2018-1 Class A‑1
Outstanding Principal Amounts on the terms and conditions set forth in this
Agreement; (b) issue the Series 2018-1 Class A-1 Swingline Note to the Swingline
Lender and obtain the agreement of the Swingline Lender to make Swingline Loans
on the terms and conditions set forth in this Agreement; and (c) issue the
Series 2018-1 Class A-1 L/C Note to the L/C Provider and obtain the agreement of
the L/C Provider to provide Letters of Credit on the terms and conditions set
forth in this Agreement. The Series 2018-1 Class A-1 Advance Notes, the Series
2018-1 Class A-1 Swingline Note and the Series 2018-1 Class A-1 L/C Note
constitute Series 2018-1 Class A-1 Notes. The Manager has joined in this
Agreement to confirm certain representations, warranties and covenants made by
it in favor of the Trustee and the Noteholders in the Transaction Documents for
the benefit of each Lender Party.
ARTICLE I
DEFINITIONS
SECTION 1.01    Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms or incorporated by reference in the Series 2018-1
Supplemental Definitions List attached to the Series 2018-1 Supplement as Annex
A or set forth or incorporated by reference in the Base Indenture Definitions
List attached to the Base Indenture as Annex A, as applicable. Unless otherwise
specified herein, all Article, Exhibit, Section or Subsection references herein
shall refer to Articles, Exhibits, Sections or Subsections of this Agreement.
ARTICLE II
PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES
SECTION 2.01    The Advance Notes. On the terms and conditions set forth in the
Indenture and this Agreement, and in reliance on the covenants, representations
and agreements set forth herein and therein, the Issuer shall issue and shall
request the Trustee to authenticate the Series 2018-1 Class A-1 Advance Notes,
which the Issuer shall deliver to each Funding Agent on behalf of the Investors
in the related Investor Group on the Series 2018-1 Closing Date. Such Series
2018-1 Class A-1 Advance Note for each Investor Group shall be dated the Series
2018-1 Closing Date, shall be registered in the name of the related Funding
Agent or its nominee, as agent for the related Investors, or in such other name
or nominee as such Funding Agent may request, shall have a maximum principal
amount equal to the Maximum Investor Group Principal Amount for such Investor
Group, shall have an initial outstanding principal amount equal to such Investor
Group’s Commitment Percentage of the Series 2018-1 Class A-1 Initial Advance
Principal Amount, and shall be duly authenticated in accordance with the
provisions of the Indenture.
SECTION 2.02    Advances.
(a)    Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may, in its sole discretion, and if such
Eligible Conduit Investor determines that it will not make (or it does not in
fact make) an Advance or any portion of an Advance, its related Committed Note
Purchaser(s) shall or, if there is no Eligible Conduit Investor with respect to
any Investor Group, the Committed Note Purchaser(s) with respect to such
Investor Group shall, upon the Issuer’s request delivered in accordance with the
provisions of Section 2.03 and the satisfaction of all conditions precedent
thereto (or under the circumstances set forth in Section 2.05, 2.06 or 2.08),
make Advances from time to time during the Commitment Term; provided that such
Advances shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage


2

--------------------------------------------------------------------------------





of the Advances to be made by such Investor Group (or the portion thereof not
being made by any Conduit Investor in such Investor Group); provided, further,
that if L/C Obligations or Swingline Loans are outstanding as of any date on
which Advances will be made pursuant to this Section 2.02(a) and such amounts
are not being repaid with the proceeds of such Advances pursuant to Section
2.03, such Advances (or applicable portions thereof) shall be made ratably by
each Investor Group that does not include the L/C Provider and/or the Swingline
Lender (or, if each Investor Group includes the L/C Provider and/or the
Swingline Lender, ratably among such Investor Groups) based on the respective
Maximum Investor Group Principal Amount of such relevant Investor Groups, and
among the Committed Note Purchasers within each such Investor Group based on
their respective Committed Note Purchaser Percentages until the Series 2018-1
Class A-1 Outstanding Principal Amount attributable to each Investor Group
including the Series 2018-1 Class A-1 Outstanding Subfacility Amount
attributable to the Investor Group that includes the L/C Provider or the
Swingline Lender is pro rata based on their respective Commitment Percentages
and thereafter any remaining portion of such Advance and any further Advances
will continue to be made ratably by each Investor Group based on their
respective Commitment Percentages and among the Committed Note Purchasers within
each such Investor Group based on their respective Committed Note Purchaser
Percentages; provided, further, that if, as a result of any Committed Note
Purchaser (a “Non-Funding Committed Note Purchaser”) failing to make any
previous Advance that such Non-Funding Committed Note Purchaser was required to
make, outstanding Advances are not held ratably by each Investor Group based on
their respective Commitment Percentages and among the Committed Note Purchasers
within each Investor Group based on their respective Committed Note Purchaser
Percentages at the time a request for Advances is made, (x) such Non-Funding
Committed Note Purchaser shall make all of such Advances until outstanding
Advances are held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages
and (y) further Advances shall be made ratably by each Investor Group based on
their respective Commitment Percentages and the portion of any such Advance made
by any Committed Note Purchaser in such Investor Group shall be its Committed
Note Purchaser Percentage of the Advances to be made by such Investor Group (or
the portion thereof not being made by any Conduit Investor in such Investor
Group); provided, further, that the failure of a Non-Funding Committed Note
Purchaser to make Advances pursuant to the immediately preceding proviso shall
not, subject to the immediately following proviso, relieve any other Committed
Note Purchaser of its obligation hereunder, if any, to make Advances in
accordance with Section 2.03(b)(i); provided, further, that, subject, in the
case of clause (i) below, to Section 2.03(b)(ii), no Advance shall be required
or permitted to be made by any Investor on any date to the extent that, after
giving effect to such Advance, (i) the related Investor Group Principal Amount
would exceed the related Maximum Investor Group Principal Amount or (ii) the
Series 2018-1 Class A-1 Outstanding Principal Amount would exceed the Series
2018-1 Class A-1 Notes Maximum Principal Amount.
(b)    Notwithstanding anything herein or in any other Transaction Document to
the contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Issuer) thereof.
(c)    Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Series 2018-1 Closing Date, if any,
will be evidenced by the Series 2018-1 Class A-1 Advance Notes issued in
connection herewith and will constitute purchases of Series 2018-1 Class A-1
Initial Advance Principal Amounts corresponding to the amount of such Advances.
All of the other Advances will constitute Increases evidenced by the Series
2018-1 Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2018-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.


3

--------------------------------------------------------------------------------





(d)    Section 2.2(b) of the Series 2018-1 Supplement specifies the procedures
to be followed in connection with any Voluntary Decrease of the Series 2018-1
Class A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect
of any Advances shall be either (i) in an aggregate minimum principal amount of
$200,000 and integral multiples of $100,000 in excess thereof or (ii) in such
other amount necessary to reduce the Series 2018-1 Class A-1 Outstanding
Principal Amount to zero.
(e)    Subject to the terms of this Agreement and the Series 2018-1 Supplement,
the aggregate principal amount of the Advances evidenced by the Series 2018-1
Class A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.
(f)    At any time that the aggregate Series 2018-1 Class A-1 Outstanding
Principal Amount attributable to each Investor Group is not held pro rata based
on its respective Commitment Percentage (as a result of the issuance of any
Letter of Credit or otherwise), the Investor Groups (and the Investors within
each such Investor Group) may, in their sole discretion, agree amongst
themselves to reallocate any outstanding Advances to ensure that the aggregate
Series 2018-1 Class A-1 Outstanding Principal Amount attributable to each
Investor Group is pro rata based on its respective Commitment Percentage;
provided that the Issuer shall not be liable for any Series 2018-1 Class A-1
Breakage Amounts resulting solely from any such reallocations.
(g)    The Administrative Agent shall provide the Issuer, the Manager and the
Trustee timely notice of non-ratable allocations pursuant to Section 2.02(a) and
of any reallocations of Advances pursuant to Section 2.02(f) (which notice
requirements may be satisfied through the delivery of the monthly invoice and
Letter of Credit report delivered by the Administrative Agent from time to
time); provided, that the failure to provide such notice shall not limit or
otherwise affect the obligations of the Issuer under this Agreement or the
Indenture with respect thereto. The Issuer and the Manager shall not be
responsible for any failure to reflect such allocations or reallocations in any
Weekly Manager’s Certificate or Quarterly Noteholders’ Report, or for any
payments inconsistent with such allocations or reallocations, until such notice
is provided as set forth in this clause (g), including in connection with any
Mandatory Decrease, Voluntary Decrease or prepayment of any other Tranche, Class
or Series of Notes under the Indenture.
(h)    It is agreed that any Series 2018-1 Class A-1 Breakage Amounts shall
occur with respect to the applicable Advance or Swingline Loan closest to
maturity.
SECTION 2.03    Borrowing Procedures.
(a)    Whenever the Issuer wishes to make a Borrowing, the Issuer shall (or
shall cause the Manager on its behalf to) notify the Administrative Agent (who
shall promptly, and in any event by 4:00 p.m. (New York City time) on the same
Business Day as its receipt of the same, notify each Funding Agent of its pro
rata share thereof (or other required share, as required pursuant to Section
2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender and the
L/C Provider in writing of such Borrowing) by written notice in the form of an
Advance Request delivered to the Administrative Agent no later than 12:00 p.m.
(New York City time) two Business Days (or, in the case of any Eurodollar
Advances for purposes of Section 3.01(b), two (2) Eurodollar Business Days)
prior to the date of such Borrowing (unless a shorter period is agreed upon by
the Administrative Agent and the L/C Provider, the L/C Issuing Bank, the
Swingline Lender or the Funding Agents, as applicable), which date of Borrowing
shall be a Business Day during the Commitment Term. Each such notice shall be
irrevocable and shall in each case refer to this Agreement and specify (i) the
Borrowing date, (ii) the aggregate amount of the requested Borrowing to be made
on such date, (iii) at the election of the Issuer, the amount of outstanding
Swingline Loans and/or Unreimbursed L/C Drawings (if applicable) to be repaid
with the proceeds of such Borrowing on the Borrowing date, which


4

--------------------------------------------------------------------------------





amount shall constitute all outstanding Swingline Loans and Unreimbursed L/C
Drawings outstanding on the date of such notice that are not prepaid with other
funds of the Issuer available for such purpose, and (iv) sufficient instructions
for application of the balance, if any, of the proceeds of such Borrowing on the
Borrowing date (which proceeds shall be made available to the Issuer). Requests
for any Borrowing may not be made in an aggregate principal amount of less than
$500,000 or in an aggregate principal amount that is not an integral multiple of
$100,000 in excess thereof (or in each case such other amount as agreed to by
the Administrative Agent), except as otherwise provided herein with respect to
Borrowings for the purpose of repaying then-outstanding Swingline Loans or
Unreimbursed L/C Drawings. Subject to the provisos to Section 2.02(a), each
Borrowing shall be ratably allocated among the Investor Groups’ respective
Maximum Investor Group Principal Amounts. Each Funding Agent shall promptly
advise its related Conduit Investor, if any, of any notice given pursuant to
this Section 2.03(a) and shall promptly thereafter (but in no event later than
10:00 a.m. (New York City time) on the date of Borrowing) notify the
Administrative Agent, the Issuer and the related Committed Note Purchaser(s)
whether such Conduit Investor has determined to make all or any portion of the
Advances in such Borrowing that are to be made by its Investor Group. On the
date of each Borrowing and subject to the other conditions set forth herein and
in the Series 2018-1 Supplement (and, if requested by the Administrative Agent,
confirmation from the Swingline Lender and the L/C Provider, as applicable, as
to (x) the amount of outstanding Swingline Loans and Unreimbursed L/C Drawings
to be repaid with the proceeds of such Borrowing on the Borrowing date, (y) the
Undrawn L/C Face Amount of all Letters of Credit then outstanding and (z) the
principal amount of any other Swingline Loans or Unreimbursed L/C Drawings then
outstanding), the applicable Investors in each Investor Group shall make
available to the Administrative Agent the amount of the Advances in such
Borrowing that are to be made by such Investor Group by wire transfer in U.S.
Dollars of such amount in same day funds no later than 11:00 a.m. (New York City
time) (or such later time as the Administrative Agent may agree to in its sole
discretion on the date of any Borrowing) on the date of such Borrowing, and upon
receipt thereof the Administrative Agent shall make such proceeds available by
3:00 p.m. (New York City time), first, if applicable, and at the election of the
Issuer, to the Swingline Lender and the L/C Provider for application to
repayment of the amount of outstanding Swingline Loans and Unreimbursed L/C
Drawings as set forth in the applicable Advance Request, ratably in proportion
to such respective amounts, and/or, second, to the Issuer, as instructed in the
applicable Advance Request.
(b)    (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing and (ii) in the event that one or more Committed
Note Purchasers fails to make its Advance by 11:00 a.m. (New York City time) (or
such later time as the Administrative Agent may agree to in its sole discretion
on the date of any Borrowing) on the date of such Borrowing, the Administrative
Agent shall notify each of the other Committed Note Purchasers not later than
1:00 p.m. (New York City time) on such date, and each of the other Committed
Note Purchasers shall make available to the Administrative Agent a supplemental
Advance in a principal amount (such amount, the “reference amount”) equal to the
lesser of (a) the aggregate principal Advance that was unfunded multiplied by a
fraction, the numerator of which is the Commitment Amount of such Committed Note
Purchaser and the denominator of which is the aggregate Commitment Amounts of
all Committed Note Purchasers (less the aggregate Commitment Amount of the
Committed Note Purchasers failing to make Advances on such date) and (b) the
excess of (i) such Committed Note Purchaser’s Commitment Amount over (ii) the
product of such Committed Note Purchaser’s related Investor Group Principal
Amount multiplied by such Committed Note Purchaser’s Committed Note Purchaser
Percentage (after giving effect to all prior Advances on such date of Borrowing)
(provided that a Committed Note Purchaser may (but shall not be obligated to),
on terms and conditions to be agreed upon by such


5

--------------------------------------------------------------------------------





Committed Note Purchaser and the Issuer, make available to the Administrative
Agent a supplemental Advance in a principal amount in excess of the reference
amount; provided, however, that no such supplemental Advance shall be permitted
to be made to the extent that, after giving effect to such Advance, the Series
2018-1 Class A-1 Outstanding Principal Amount would exceed the Series 2018-1
Class A-1 Notes Maximum Principal Amount). Such supplemental Advances shall be
made by wire transfer in U.S. Dollars in same day funds no later than 3:00 p.m.
(New York City time) one (1) Business Day following the date of such Borrowing,
and upon receipt thereof the Administrative Agent shall immediately make such
proceeds available, first, if applicable and at the election of the Issuer, to
the Swingline Lender and/or the L/C Provider for application to repayment of the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth
in the applicable Advance Request, ratably in proportion to such respective
amounts, and, second, to the Issuer, as instructed in the applicable Advance
Request. If any Committed Note Purchaser which shall have so failed to fund its
Advance shall subsequently pay such amount, the Administrative Agent shall apply
such amount pro rata to repay any supplemental Advances made by the other
Committed Note Purchasers pursuant to this Section 2.03(b).
(c)    Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Issuer, as applicable, on such date a corresponding amount, and shall, if such
corresponding amount has not been made available by the Administrative Agent,
make available to the Swingline Lender, the L/C Provider and/or the Issuer, as
applicable, on such date a corresponding amount once such Investor has made such
portion available to the Administrative Agent. If and to the extent that any
Investor shall not have so made such amount available to the Administrative
Agent, such Investor and the Issuer jointly and severally agree to repay
(without duplication) to the Administrative Agent on the next Weekly Allocation
Date such corresponding amount (in the case of the Issuer, in accordance with
the Priority of Payments), together with interest thereon, for each day from the
date such amount is made available to the Issuer until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Issuer, the
interest rate applicable at the time to the Advances comprising such Borrowing
and (ii) in the case of such Investor, the Federal Funds Rate and without
deduction by such Investor for any withholding taxes. If such Investor shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Investor’s Advance as part of such Borrowing for
purposes of this Agreement.
SECTION 2.04    The Series 2018-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2018-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2018-1 Class A-1 Advance Note, Series 2018-1 Class A-1 Swingline
Note or Series 2018-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Issuer hereby authorizes each duly authorized officer, employee
and agent of such Series 2018-1 Class A-1 Noteholder to make such notations on
the books and records as aforesaid and every such notation made in accordance
with the foregoing authority shall be prima facie evidence of the accuracy of
the information so recorded; provided, however, that in the event of a
discrepancy between the books and records of such Series 2018-1 Class A-1
Noteholder and the records maintained by the Trustee pursuant to the Indenture,
such discrepancy shall be resolved by such Series 2018-1 Class A-1 Noteholder,
the Control Party and the Trustee, in consultation with the Issuer (provided
that such consultation with the


6

--------------------------------------------------------------------------------





Issuer will not in any way limit or delay such Series 2018-1 Class A-1
Noteholder’s, the Control Party’s and the Trustee’s ability to resolve such
discrepancy), and such resolution shall control in the absence of manifest
error; provided further that the failure of any such notation to be made, or any
finding that a notation is incorrect, in any such records shall not limit or
otherwise affect the obligations of the Issuer under this Agreement or the
Indenture.
SECTION 2.05    Reduction in Commitments.
(a)    The Issuer may, upon at least three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2018-1 Class A-1 Notes Maximum Principal Amount and a corresponding
reduction in each Commitment Amount and Maximum Investor Group Principal Amount
on a pro rata basis; provided that (i) any such reduction will be limited to the
undrawn portion of the Commitments, although any such reduction may be combined
with a Voluntary Decrease effected pursuant to and in accordance with Section
2.2(b) of the Series 2018-1 Supplement, (ii) any such reduction must be in a
minimum amount of $1,000,000, (iii) after giving effect to such reduction, the
Series 2018-1 Class A-1 Notes Maximum Principal Amount equals or exceeds
$5,000,000, unless reduced to zero, and (iv) no such reduction shall be
permitted if, after giving effect thereto, (x) the aggregate Commitment Amounts
would be less than the Series 2018-1 Class A-1 Outstanding Principal Amount
(excluding any Undrawn L/C Face Amounts with respect to which cash collateral is
held by the L/C Provider pursuant to Section 4.03(b)) or (y) the aggregate
Commitment Amounts would be less than the sum of the Swingline Commitment and
the L/C Commitment. Any reduction made pursuant to this Section 2.05(a) shall be
made ratably among the Investor Groups on the basis of their respective Maximum
Investor Group Principal Amounts.
(b)    If any of the following events shall occur, then the Commitment Amounts
shall be automatically and permanently reduced on the dates and in the amounts
set forth below with respect to the applicable event and the other consequences
set forth below with respect to the applicable event shall ensue (and the Issuer
shall give the Trustee, the Control Party, each Funding Agent and the
Administrative Agent prompt written notice thereof):
(i)    if the Outstanding Principal Amount of the Series 2018-1 Class A-1 Notes
has not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Business Day immediately preceding the
Class A-1 Notes Renewal Date, (A) on such Business Day, (x) the principal amount
of all then-outstanding Swingline Loans and Unreimbursed L/C Drawings shall be
repaid in full with proceeds of Advances made on such date (and the Issuer shall
be deemed to have delivered such Advance Requests under Section 2.03 as may be
necessary to cause such Advances to be made), and (y) the Swingline Commitment
and the L/C Commitment shall both be automatically and permanently reduced to
zero and (B) (x) all undrawn portions of the Commitments shall automatically and
permanently terminate and the corresponding portions of the Series 2018-1 Class
A-1 Notes Maximum Principal Amount and the Maximum Investor Group Principal
Amounts shall be automatically and permanently reduced by a corresponding amount
(with respect to the Maximum Investor Group Principal Amounts, on a pro rata
basis) and (y) each payment of principal on the Series 2018-1 Class A-1
Outstanding Principal Amount occurring on or following such Business Day shall
result automatically and permanently in a dollar-for-dollar reduction of the
Series 2018-1 Class A-1 Notes Maximum Principal Amount and a corresponding
reduction in each Maximum Investor Group Principal Amount on a pro rata basis;


7

--------------------------------------------------------------------------------





(ii)    if a Rapid Amortization Event (other than a Rapid Amortization Event
triggered by an Event of Default) occurs and is continuing (and shall not have
been waived as provided in the Base Indenture) prior to the Class A-1 Notes
Renewal Date, then (A) on the date such Rapid Amortization Event occurs, (x) all
undrawn portions of the Commitments shall automatically and permanently
terminate, which termination shall be deemed to have occurred immediately
following the making of Advances pursuant to clause (B) below, and the
corresponding portions of the Series 2018-1 Class A-1 Notes Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
and permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis), (B) no later than the
second Business Day after the occurrence of such Rapid Amortization Event, the
principal amount of all then-outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances (and the Issuer shall
be deemed to have delivered such Advance Requests under Section 2.03 as may be
necessary to cause such Advances to be made) and the Swingline Commitment shall
be automatically reduced to zero and the L/C Commitment shall be automatically
reduced by the unused portion thereof and such amount of Unreimbursed L/C
Drawings repaid by such Advances; and (C) each payment of principal (which, for
the avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) on the
Series 2018-1 Class A-1 Outstanding Principal Amount occurring on or after the
date of such Rapid Amortization Event (excluding the repayment of any
outstanding Swingline Loans and Unreimbursed L/C Drawings with proceeds of
Advances pursuant to clause (B) above) shall result automatically and
permanently in a dollar-for-dollar reduction of the Series 2018-1 Class A-1
Notes Maximum Principal Amount and a corresponding reduction in each Maximum
Investor Group Principal Amount on a pro rata basis; provided that, in each
case, if any Rapid Amortization Event occurring solely under (1) clause (a) of
the definition thereof shall cease to be in effect as a result of being waived
in accordance with the Base Indenture or (2) clause (d) of the definition
thereof shall cease to be in effect as a result of being cured in accordance
with the terms of such clause (d) set forth in the Base Indenture, then in
either such case the Commitments, Swingline Commitment, L/C Commitment, Series
2018-1 Class A-1 Notes Maximum Principal Amount and the Maximum Investor Group
Principal Amounts shall be restored to the amounts in effect immediately prior
to the occurrence of such Rapid Amortization Event.
(iii)    [Intentionally omitted];
(iv)    if payments in connection with Indemnification Amounts,
Insurance/Condemnation Proceeds or Asset Disposition Proceeds are allocated to
and deposited in the Series 2018-1 Class A-1 Distribution Account in accordance
with Section 3.6(i) of the Series 2018-1 Supplement at a time when either (i) no
Senior Notes other than Series 2018-1 Class A-1 Notes are Outstanding or (ii) if
the Outstanding Principal Amount of the Series 2018-1 Class A-1 Notes has not
been paid in full or otherwise refinanced in full (which refinancing may also
include an extension thereof) by the Class A-1 Notes Renewal Date and such event
is continuing, then (x) the aggregate Commitment Amount shall be automatically
and permanently reduced on the date of such deposit by an amount (the “Series
2018-1 Class A-1 Allocated Payment Reduction Amount”) equal to the amount of
such deposit, and each Committed Note Purchaser’s Commitment Amount shall be
reduced on a pro rata basis of such Series 2018-1 Class A-1 Allocated Payment
Reduction Amount based on each Committed Note Purchaser’s Commitment Amount, (y)
the corresponding portions of the Series 2018-1 Class A-1 Notes Maximum
Principal Amount and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced on a pro rata basis based on each Investor
Group’s Maximum Investor Group Principal Amount by a corresponding amount on
such


8

--------------------------------------------------------------------------------





date (and, if after giving effect to such reduction the aggregate Commitment
Amounts would be less than the sum of the Swingline Commitment and the L/C
Commitment, then the aggregate amount of the Swingline Commitment and the L/C
Commitment shall be reduced by the amount of such difference, with such
reduction to be allocated between them in accordance with the written
instructions of the Issuer delivered prior to such date; provided that after
giving effect thereto the aggregate amount of the Swingline Loans and the L/C
Obligations do not exceed the Swingline Commitment and the L/C Commitment,
respectively, as so reduced; provided further that in the absence of such
instructions, such reduction shall be allocated first to the Swingline
Commitment and then to the L/C Commitment) and (z) the Series 2018-1 Class A-1
Outstanding Principal Amount shall be repaid or prepaid (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2018-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.6(i) of the
Series 2018-1 Supplement; and
(v)    if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2018-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), the Series 2018-1 Class A-1 Notes Maximum
Principal Amount, the Commitment Amounts, the Swingline Commitment, the L/C
Commitment and the Maximum Investor Group Principal Amounts shall all be
automatically and permanently reduced to zero upon such acceleration and the
Issuer shall (in accordance with the Series 2018-1 Supplement) cause the Series
2018-1 Class A-1 Outstanding Principal Amount to be paid in full (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) together
with accrued interest, Series 2018-1 Class A-1 Notes Quarterly Commitment Fees
Amounts payable pursuant to the Series 2018-1 Supplement, Series 2018-1 Class
A-1 Notes Other Amounts and all other amounts then due and payable to the Lender
Parties, the Administrative Agent and the Funding Agents under this Agreement
and the other Transaction Documents and any unreimbursed Debt Service Advance,
Collateral Protection Advance and Manager Advance (in each case, with interest
thereon at the Advance Interest Rate), in each case subject to and in accordance
with the provisions of the Base Indenture, including the Priority of Payments.
SECTION 2.06    Swingline Commitment.
(a)    On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Issuer shall issue and shall cause the Trustee to
authenticate the Series 2018-1 Class A-1 Swingline Note, which the Issuer shall
deliver to the Swingline Lender on the Series 2018-1 Closing Date. Such Series
2018-1 Class A-1 Swingline Note shall be dated the Series 2018-1 Closing Date,
shall be registered in the name of the Swingline Lender or its nominee, or in
such other name as the Swingline Lender may request, shall have a maximum
principal amount equal to the Swingline Commitment, shall have an initial
outstanding principal amount equal to the Series 2018-1 Class A-1 Initial
Swingline Principal Amount, and shall be duly authenticated in accordance with
the provisions of the Indenture. Subject to the terms and conditions hereof, the
Swingline Lender, in reliance on the agreements of the Committed Note Purchasers
set forth in this Section 2.06, agrees to make swingline loans (each, a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Issuer from
time to time during the period commencing on the Series 2018-1 Closing Date and
ending on the date that is two (2) Business Days prior to the Commitment
Termination Date; provided that the Swingline Lender shall have no obligation or
right to make any Swingline Loan if, after giving effect thereto, (i) the
aggregate principal amount of Swingline Loans outstanding would exceed the
Swingline Commitment then in effect


9

--------------------------------------------------------------------------------





(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2018-1 Class
A-1 Outstanding Principal Amount would exceed the Series 2018-1 Class A-1 Notes
Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2018-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2018-1
Supplement, the outstanding principal amount evidenced by the Series 2018-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.
(b)    Whenever the Issuer desires that the Swingline Lender make Swingline
Loans, the Issuer shall (or shall cause the Manager on its behalf to) give the
Swingline Lender and the Administrative Agent irrevocable notice in writing not
later than 11:00 a.m. (New York City time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two (2) Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to the Issuer). Such notice shall be
in the form attached hereto as Exhibit A-2 hereto (a “Swingline Loan Request”).
Promptly upon receipt of any Swingline Loan Request (but in no event later than
2:00 p.m. (New York City time) on the date of such receipt), the Swingline
Lender shall promptly notify the Control Party and the Trustee thereof in
writing. Each borrowing under the Swingline Commitment shall be in a minimum
amount equal to $100,000. Promptly upon receipt of any Swingline Loan Request
(but in no event later than 2:00 p.m. (New York City time) on the date of such
receipt), the Administrative Agent (based, with respect to any portion of the
Series 2018-1 Class A-1 Outstanding Subfacility Amount held by any Person other
than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) will inform the Swingline Lender
whether or not, after giving effect to the requested Swingline Loan, the Series
2018-1 Class A-1 Outstanding Principal Amount would exceed the Series 2018-1
Class A-1 Notes Maximum Principal Amount. If the Administrative Agent confirms
that the Series 2018-1 Class A-1 Outstanding Principal Amount would not exceed
the Series 2018-1 Class A-1 Notes Maximum Principal Amount after giving effect
to the requested Swingline Loan, then not later than 3:00 p.m. (New York City
time) on the borrowing date specified in the Swingline Loan Request, subject to
the other conditions set forth herein and in the Series 2018-1 Supplement, the
Swingline Lender shall make available to the Issuer in accordance with the
payment instructions set forth in such notice an amount in immediately available
funds equal to the amount of the requested Swingline Loan.
(c)    The Issuer hereby agrees that each Swingline Loan made by the Swingline
Lender to the Issuer pursuant to Section 2.06(a) shall constitute the promise
and obligation of the Issuer to pay to the Swingline Lender the aggregate unpaid
principal amount of all Swingline Loans made by such Swingline Lender pursuant
to Section 2.06(a), which amounts shall be due and payable (whether at maturity
or by acceleration) as set forth in this Agreement and in the Indenture for the
Series 2018-1 Class A-1 Outstanding Principal Amount.
(d)    In accordance with, and without limitation of, Section 2.03(a), the
Issuer agrees to cause requests for Borrowings to be made at least one time per
month, for each month any Swingline Loans are outstanding for at least ten (10)
Business Days during such month, if any Swingline Loans are outstanding, in
amounts at least sufficient to repay in full all Swingline Loans outstanding on
the date of the applicable request. In accordance with Section 3.01(c),
outstanding Swingline Loans shall bear interest at the Base Rate.


10

--------------------------------------------------------------------------------





(e)    If prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to the Issuer or any Guarantor or if for any other reason, as
determined by the Swingline Lender in its sole and absolute discretion, Advances
will not be made as contemplated by Section 2.06(d), and each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d), purchase for cash an undivided
participating interest in the then-outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
its Committed Note Purchaser Percentage multiplied by (ii) the related Investor
Group’s Commitment Percentage multiplied by (iii) the aggregate principal amount
of Swingline Loans then outstanding that was to have been repaid with such
Advances.
(f)    Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
(g)    Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Issuer may have against the Swingline Lender,
the Issuer or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VII other than at the time the related
Swingline Loan was made; (iii) any adverse change in the condition (financial or
otherwise) of the Issuer; (iv) any breach of this Agreement or any other
Indenture Document by the Issuer or any other Person; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(h)    The Issuer may, upon at least three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a permanent reduction in
the Swingline Commitment; provided that any such reduction will be limited to
the undrawn portion of the Swingline Commitment. If requested by the Issuer in
writing and with the prior written consent of the Swingline Lender and the
Administrative Agent, the Swingline Lender may (but shall not be obligated to)
increase the amount of the Swingline Commitment; provided that, after giving
effect thereto, the aggregate amount of each of the Outstanding Series 2018-1
Class A-1 Note Advances, the Swingline Commitment and the L/C Commitment does
not exceed the aggregate amount of the Commitments.
(i)    The Issuer may, upon notice to the Swingline Lender (who shall promptly
notify the Administrative Agent and the Trustee thereof in writing), at any time
and from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (x) such notice must be received by
the Swingline Lender not later than 1:00 p.m. (New York City time) on the date
of the prepayment, (y) any such prepayment shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or in each
case such other amount as agreed to by the Administrative Agent) or, if less,
the entire principal amount thereof then outstanding and (z) if the source of
funds for such prepayment is not a Borrowing, there shall be no unreimbursed
Debt Service Advance, Collateral Protection


11

--------------------------------------------------------------------------------





Advance or Manager Advance (or interest thereon) at such time. Each such notice
shall specify the date and amount of such prepayment. If such notice is given,
the Issuer shall make such prepayment directly to the Swingline Lender and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
SECTION 2.07    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Issuer or its designee on any Business Day during the period
commencing on the Series 2018-1 Closing Date and ending on the date that is ten
(10) Business Days prior to the Commitment Termination Date to be issued in
accordance with Section 2.07(h) in such form as may be approved from time to
time by the L/C Provider; provided that the L/C Provider shall have no
obligation or right to provide any Letter of Credit on a requested issuance date
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment, (ii) the Series 2018-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2018-1 Class A-1 Notes Maximum Principal Amount
or (iii) the Series 2018-1 Class A-1 Outstanding Principal Amount attributable
to the L/C Provider (in its capacity as Committed Note Purchaser and L/C
Provider) would exceed its Commitment Amount.
Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Issuer and the L/C Provider and (z)
expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten (10) Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods,
each individually not to exceed one year (which shall in no event extend beyond
the Required Expiration Date) unless the L/C Provider notifies each beneficiary
of such Letter of Credit at least thirty (30) calendar days prior to the
then-applicable expiration date (or no later than the applicable notice date, if
earlier, as specified in such Letter of Credit) that such Letter of Credit shall
not be renewed; provided further that any Letter of Credit may have an
expiration date that is later than the Required Expiration Date so long as
either (x) the Undrawn L/C Face Amount with respect to such Letter of Credit has
been fully cash collateralized by the Issuer in accordance with Section 4.02 or
4.03 as of the Required Expiration Date and there are no other outstanding L/C
Obligations with respect to such Letter of Credit as of the Required Expiration
Date or (y) other than with respect to Interest Reserve Letters of Credit,
arrangements satisfactory to the L/C Provider in its sole and absolute
discretion have been made with the L/C Provider (and, if the L/C Provider is not
the L/C Issuing Bank with respect to such Letter of Credit, the L/C Issuing
Bank) pursuant to Section 4.04 such that such Letter of Credit shall cease to be
deemed outstanding or to be deemed a “Letter of Credit” for purposes of this
Agreement as of the Commitment Termination Date.
The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) each beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(b)    On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Issuer shall issue


12

--------------------------------------------------------------------------------





and shall cause the Trustee to authenticate the Series 2018-1 Class A-1 L/C
Notes, which the Issuer shall deliver to the L/C Provider on the Series 2018-1
Closing Date. Such Series 2018-1 Class A-1 L/C Note shall be dated the Series
2018-1 Closing Date, shall be registered in the name of the L/C Provider or in
such other name or nominee as the L/C Provider may request, shall have a maximum
principal amount equal to the L/C Commitment, shall have an initial outstanding
principal amount equal to the Series 2018-1 Class A-1 Initial Aggregate Undrawn
L/C Face Amount, and shall be duly authenticated in accordance with the
provisions of the Indenture. Each issuance of a Letter of Credit after the
Series 2018-1 Closing Date will constitute an Increase in the outstanding
principal amount evidenced by the Series 2018-1 Class A-1 L/C Note in an amount
corresponding to the Undrawn L/C Face Amount of such Letter of Credit. All L/C
Obligations (whether in respect of Undrawn L/C Face Amounts or Unreimbursed L/C
Drawings) shall be deemed to be principal outstanding under the Series 2018-1
Class A-1 L/C Note and shall be deemed to be Series 2018-1 Class A-1 Outstanding
Principal Amounts for all purposes of this Agreement, the Indenture and the
other Transaction Documents other than, in the case of Undrawn L/C Face Amounts,
for purposes of accrual of interest. Subject to the terms of this Agreement and
the Series 2018-1 Supplement, each issuance of a Letter of Credit will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2018-1 Class A-1 L/C Note and the expiration of any Letter of
Credit or reimbursements of any Unreimbursed L/C Drawings thereunder or other
circumstances resulting in the permanent reduction in any Undrawn L/C Face
Amounts from time to time will constitute a Subfacility Decrease in the
outstanding principal amount evidenced by the Series 2018-1 Class A-1 L/C Note.
The L/C Provider and the Issuer agree to promptly notify the Administrative
Agent and the Trustee of any such decreases for which notice to the
Administrative Agent is not otherwise provided hereunder.
(c)    The Issuer may (or shall cause the Manager on its behalf to) from time to
time request that the L/C Provider provide a new Letter of Credit by delivering
to the L/C Provider at its address for notices specified herein an application
therefor (in the form required by the applicable L/C Issuing Bank as notified to
the Issuer by the L/C Provider) (an “Application”), completed to the
satisfaction of the L/C Provider, and such other certificates, documents and
other papers and information as the L/C Provider may reasonably request on
behalf of the L/C Issuing Bank. Upon receipt of any completed Application, the
L/C Provider will notify the Administrative Agent and the Trustee in writing of
the amount, the beneficiary or beneficiaries and the requested expiration of the
requested Letter of Credit (which shall comply with Section 2.07(a) and (i))
and, subject to the other conditions set forth herein and in the Series 2018-1
Supplement and upon receipt of written confirmation from the Administrative
Agent (based, with respect to any portion of the Series 2018-1 Class A-1
Outstanding Subfacility Amount held by any Person other than the Administrative
Agent, solely on written notices received by the Administrative Agent under this
Agreement) that after giving effect to the requested issuance, the Series 2018-1
Class A-1 Outstanding Principal Amount would not exceed the Series 2018-1 Class
A-1 Notes Maximum Principal Amount (provided that the L/C Provider shall be
entitled to rely upon any written statement, paper or document believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons of the Administrative Agent for purposes of determining whether the L/C
Provider received such prior written confirmation from the Administrative Agent
with respect to any Letter of Credit), the L/C Provider will cause such
Application and the certificates, documents and other papers and information
delivered in connection therewith to be processed in accordance with the L/C
Issuing Bank’s customary procedures and shall promptly provide the Letter of
Credit requested thereby (but in no event shall the L/C Provider be required to
provide any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto, as provided in Section 2.07(a)) by
issuing the original of such Letter of Credit to the beneficiary or
beneficiaries thereof or as otherwise may be agreed to by the L/C Provider and
the Issuer. The L/C Provider shall furnish a copy of such Letter of Credit to
the Manager (with a copy to the Administrative Agent) promptly following the
issuance thereof. The L/C Provider shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Funding Agents, the
Investors,


13

--------------------------------------------------------------------------------





the Control Party and the Trustee, written notice of the issuance of each Letter
of Credit (including the amount thereof).
(d)    The Issuer shall pay to the L/C Provider the L/C Quarterly Fees (as
defined in the Series 2018-1 Class A-1 Notes Fee Letter, the “L/C Quarterly
Fees”) in accordance with the terms of the Series 2018-1 Class A-1 Notes Fee
Letter and subject to the Priority of Payments.
(e)    [Reserved].
(f)    To the extent that any provision of any Application related to any Letter
of Credit is inconsistent with the provisions of this Article II, the provisions
of this Article II shall apply.
(g)    The Issuer may, upon at least three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a permanent reduction in the
L/C Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If requested by the Issuer in writing and with
the prior written consent of the L/C Provider and the Administrative Agent, the
L/C Provider may (but shall not be obligated to) increase the amount of the L/C
Commitment; provided that, after giving effect thereto, the aggregate amount of
each of the Outstanding Series 2018-1 Class A-1 Note Advances, the Swingline
Commitment and the L/C Commitment does not exceed the aggregate amount of the
Commitments.
(h)    The L/C Provider shall satisfy its obligations under this Section 2.07
with respect to providing any Letter of Credit hereunder by issuing such Letter
of Credit itself or through an Affiliate if the L/C Issuing Bank Rating Test is
satisfied with respect to such Affiliate, and the issuance of such Letter of
Credit. If the L/C Issuing Bank Rating Test is not satisfied with respect to
such Affiliate, and the issuance of such Letter of Credit, a Person selected by
the Issuer (at the expense of the L/C Provider) shall issue such Letter of
Credit; provided that such Person and issuance of such Letter of Credit
satisfies the L/C Issuing Bank Rating Test (the L/C Provider (or such Affiliate
of the L/C Provider) or such other Person selected by the Issuer (at the expense
of the L/C Provider), in each case in its capacity as the issuer of such Letter
of Credit being referred to as the “L/C Issuing Bank” with respect to such
Letter of Credit). The “L/C Issuing Bank Rating Test” is a test that is
satisfied with respect to a Person issuing a Letter of Credit if the Person is a
U.S. commercial bank that has, at the time of the issuance of such Letter of
Credit, (i) a short-term certificate of deposit rating of not less than “A-2”
(or then equivalent grade) from S&P and (ii) a long-term unsecured debt rating
of not less than “BBB” (or then equivalent grade) from S&P or such other minimum
long-term unsecured debt rating as may be reasonably required by the beneficiary
or beneficiaries of such proposed Letter of Credit.
Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Issuer in order to have any letter of credit issued
by a Person selected by the Issuer pursuant to this Section 2.07(h) or Section
5.17 of the Base Indenture be a “Letter of Credit” that has been issued
hereunder and such Person selected by the Issuer be an “L/C Issuing Bank”.
If any Letter of Credit issued by an L/C Provider hereunder in favor of an
insurance or other similar provider to any Wingstop Entity no longer satisfies
such provider’s criteria for an eligible or otherwise conforming letter of
credit for its particular purpose, the Issuer may select an alternative Person
to issue a replacement for such Letter of Credit; provided that such Person and
issuance of such replacement Letter of Credit satisfies the L/C Issuing Bank
Rating Test, and such L/C Provider shall reasonably cooperate with the Issuer in
connection with the termination and replacement of such Letter of Credit.


14

--------------------------------------------------------------------------------





(i)    The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit, or (ii) any law applicable to the L/C Provider or the L/C Issuing Bank,
as applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.
(j)    Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Issuer when a Letter of Credit is issued, the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit
issued hereunder.
(k)    For the avoidance of doubt, the L/C Commitment shall be a sub-facility
limit of the Commitment Amounts and aggregate outstanding L/C Obligations as of
any date of determination shall be a component of the Series 2018-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.
(l)    The Interest Reserve Letter of Credit (including all drawings thereunder)
shall be subject to Section 5.17 of the Base Indenture in all respects.
(m)    Notwithstanding anything to the contrary herein, to the extent there are
two or more L/C Providers each holding a Series 2018-1 Class A-1 L/C Note:
(i)    the outstanding principal amount under each Series 2018-1 Class A-1 L/C
Note may be more or less than its pro rata portion of the aggregate outstanding
L/C Obligations based on each such L/C Provider’s respective L/C Commitment;
(ii)    as between such L/C Providers in such capacity, any payments with
respect to the L/C Obligations or the Series 2018-1 Class A-1 L/C Notes
hereunder shall be made pro rata based on the principal amount of their
respective Series 2018-1 Class A-1 L/C Notes outstanding as of the applicable
time of determination; and
(iii)    such L/C Providers shall have the right to determine between themselves
which L/C Provider shall issue or renew each new or renewed Letter of Credit,
subject to their respective L/C Commitments; provided that (i) if the L/C
Providers do not so agree the Issuer may determine the identity of such L/C
Provider, subject to its L/C Commitment and (ii) if at any time a beneficiary
(or proposed beneficiary) under a Letter of Credit requests that such Letter of
Credit be issued by a certain L/C Provider, the Issuer shall have the right to
designate the L/C Provider that will issue such Letter of Credit, subject to
such its L/C Commitment.
SECTION 2.08    L/C Reimbursement Obligations.
(a)    For the purpose of reimbursing the payment of any draft presented under
any Letter of Credit, the Issuer agrees to pay the L/C Provider, for its own
account or for the account of the L/C Issuing Bank, as applicable, not later
than five (5) Business Days after the day on which the L/C Provider notifies the
Issuer and the Administrative Agent (and in each case the Administrative Agent
shall promptly, and in any event by 4:00 p.m. (New York City time) on the same
Business Day as its receipt of the same, notify


15

--------------------------------------------------------------------------------





the Funding Agents) of the date and the amount of such draft, an amount in
Dollars equal to the sum of (i) the amount of such draft so paid (such amount at
any time, as reduced by repayments with respect thereto as described below and
amounts repaid with respect thereto pursuant to Section 4.03(b) at or prior to
such time, the “L/C Reimbursement Amount”) and (ii) any taxes, fees, charges or
other costs or expenses, including amounts payable pursuant to Section 3.02(c)
(such amounts at any time, as reduced by repayments with respect thereto as
described below and amounts repaid with respect thereto pursuant to Section
4.03(b) at or prior to such time, the “L/C Other Reimbursement Costs”) incurred
by the L/C Issuing Bank in connection with such payment. Outstanding L/C
Reimbursement Amounts and outstanding L/C Other Reimbursement Costs may be
repaid in accordance with the Priority of Payments, with the proceeds of any
Advance or otherwise. Unless the entire outstanding L/C Reimbursement Amount
with respect thereto has been repaid as set forth above, each drawing under any
Letter of Credit shall (unless an Event of Bankruptcy shall have occurred and be
continuing with respect to the Issuer or any Guarantor, in which cases the
procedures specified in Section 2.09 for funding by Committed Note Purchasers
shall apply) constitute a request by the Issuer to the Administrative Agent and
each Funding Agent for a Base Rate Borrowing pursuant to Section 2.03 in the
amount of the outstanding L/C Reimbursement Amount at such time, and the Issuer
shall be deemed to have made such request pursuant to the procedures set forth
in Section 2.03. The applicable L/C Other Reimbursement Amounts minus, without
duplication, any such amounts repaid pursuant to Section 4.03(b), shall be paid
as Class A-1 Notes Other Amounts subject to and in accordance with the Priority
of Payments. In the event such request for a Base Rate Borrowing is deemed to
have been given, the applicable Investors in each Investor Group hereby agree to
make Advances in an aggregate amount for each Investor Group equal to such
Investor Group’s Commitment Percentage of the outstanding L/C Reimbursement
Amount at such time and outstanding L/C Other Reimbursement Costs at such time
to pay the L/C Provider. The Borrowing date with respect to such Borrowing shall
be the first date on which a Base Rate Borrowing could be made pursuant to
Section 2.03 if the Administrative Agent had received a notice of such Borrowing
at the time the Administrative Agent receives notice from the L/C Provider of
such drawing under such Letter of Credit. Such Investors shall make the amount
of such Advances available to the Administrative Agent in immediately available
funds not later than 3:00 p.m. (New York City time) on such Borrowing date and
the proceeds of such Advances shall be immediately made available by the
Administrative Agent to the L/C Provider for application to the reimbursement of
such drawing.
(b)    The Issuer’s obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Issuer may have or has had
against the L/C Provider, the L/C Issuing Bank, any beneficiary of a Letter of
Credit or any other Person, (ii) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (iii)
payment by the L/C Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, (iv) payment by the L/C Issuing Bank under a Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under the Bankruptcy
Code or any other liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of any jurisdictions or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.08(b), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Issuer’s
obligations hereunder. The Issuer also agrees that the L/C Provider and the L/C
Issuing Bank shall not be responsible for, and the Issuer’s Reimbursement
Obligations under Section 2.08(a) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Issuer and any beneficiary of any Letter of
Credit


16

--------------------------------------------------------------------------------





or any other party to which such Letter of Credit may be transferred or any
claims whatsoever of the Issuer against any beneficiary of such Letter of Credit
or any such transferee. Neither the L/C Provider nor the L/C Issuing Bank shall
be liable for any error, omission, interruption, loss or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Issuer to the extent permitted by applicable law) caused by errors or omissions
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
the L/C Provider or the L/C Issuing Bank, as the case may be. The Issuer agrees
that any action taken or omitted by the L/C Provider or the L/C Issuing Bank, as
the case may be, under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence, bad faith or
willful misconduct and in accordance with the standards of care specified in the
UCC of the State of New York, shall be binding on the Issuer and shall not
result in any liability of the L/C Provider or the L/C Issuing Bank to the
Issuer. As between the Issuer and the L/C Issuing Bank, the Issuer hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to such beneficiary’s or transferee’s use of any Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
Issuer agrees with the L/C Issuing Bank that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the L/C Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. In connection
with each Interest Reserve Letter of Credit, the Trustee as beneficiary shall be
entitled to the benefit of every provision of the Base Indenture limiting the
liability of or affording rights, benefits, protections, immunities or
indemnities to the Trustee as if they were expressly set forth herein mutatis
mutandis.
(c)    If any draft shall be presented for payment under any Letter of Credit
for which the L/C Provider has Actual Knowledge, the L/C Provider shall promptly
notify the Manager, the Control Party, the Issuer and the Administrative Agent
of the date and amount thereof. The responsibility of the applicable L/C Issuing
Bank to the Issuer in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit and,
in paying such draft, such L/C Issuing Bank shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of any Person(s)
executing or delivering any such document.
SECTION 2.09    L/C Participations.
(a)    The L/C Provider (on its behalf and on behalf of each L/C Issuing Bank)
irrevocably agrees to grant and hereby grants to each Committed Note Purchaser,
and, to induce the L/C Provider to provide (or cause each L/C Issuing Bank to
provide) Letters of Credit hereunder, each Committed Note Purchaser irrevocably
and unconditionally agrees to accept and purchase and hereby accepts and
purchases from the L/C Provider (on its behalf and on behalf of each L/C Issuing
Bank), on the terms and conditions set forth below, for such Committed Note
Purchaser’s own account and risk an undivided interest equal to its Committed
Note Purchaser Percentage of the related Investor Group’s Commitment Percentage
of the L/C Provider’s (or such Issuing Bank) obligations and rights under and in
respect of each Letter of Credit provided hereunder and the L/C Reimbursement
Amount with respect to each draft paid or reimbursed by the L/C Provider (or
such Issuing Bank) in connection therewith. Subject to Section 2.07(c), each
Committed


17

--------------------------------------------------------------------------------





Note Purchaser unconditionally and irrevocably agrees with the L/C Provider (on
its behalf and on behalf of each L/C Issuing Bank) that, if a draft is paid
under any Letter of Credit for which the L/C Provider (on its behalf and on
behalf of each L/C Issuing Bank) is not paid in full by the Issuer in accordance
with the terms of this Agreement, such Committed Note Purchaser shall pay to the
Administrative Agent upon demand of the L/C Provider an amount equal to its
Committed Note Purchaser Percentage of the related Investor Group’s Commitment
Percentage of the L/C Reimbursement Amount with respect to such draft, or any
part thereof, that is not so paid.
(b)    If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to Section
2.09(a) in respect of any unreimbursed portion of any payment made or reimbursed
by the L/C Provider under any Letter of Credit is paid to the Administrative
Agent for forwarding to the L/C Provider within three (3) Business Days after
the date such payment is due, such Committed Note Purchaser shall pay to the
Administrative Agent for forwarding to the L/C Provider on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the L/C
Provider, times (iii) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any Committed Note Purchaser pursuant to Section
2.09(a) is not made available to the Administrative Agent for forwarding to the
L/C Provider by such Committed Note Purchaser within three Business Days after
the date such payment is due, the L/C Provider shall be entitled to recover from
such Committed Note Purchaser, on demand, such amount with interest thereon
calculated from such due date at the Base Rate. A certificate of the L/C
Provider submitted to any Committed Note Purchaser with respect to any amounts
owing under this Section 2.09(b), in the absence of manifest error, shall be
conclusive and binding on such Committed Note Purchaser. Such amounts payable
under this Section 2.09(b) shall be paid without any deduction for any
withholding taxes.
(c)    Whenever, at any time after payment has been made under any Letter of
Credit and the L/C Provider has received from any Committed Note Purchaser its
pro rata share of such payment in accordance with Section 2.09(a), the
Administrative Agent or the L/C Provider receives any payment related to such
Letter of Credit (whether directly from the Issuer or otherwise, including
proceeds of collateral applied thereto), or any payment of interest on account
thereof, the Administrative Agent or the L/C Provider, as the case may be, will
distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.
(d)    Each Committed Note Purchaser’s obligation to make the Advances referred
to in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Issuer may have against the L/C Provider, any L/C Issuing Bank, the Issuer or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article VII other than at the time the related Letter of
Credit was issued; (iii) an adverse change in the condition (financial or
otherwise) of the Issuer; (iv) any breach of this Agreement or any other
Indenture Document by the Issuer or any other Person; (v) any amendment, renewal
or extension of any Letter of Credit in compliance with this Agreement or with
the terms of such Letter of Credit, as


18

--------------------------------------------------------------------------------





applicable; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
ARTICLE III
INTEREST AND FEES
SECTION 3.01    Interest.
(a)    To the extent that an Advance is funded or maintained by a Conduit
Investor through the issuance of Commercial Paper, such Advance shall bear
interest at the CP Rate applicable to such Conduit Investor. To the extent that,
and only for so long as, an Advance is funded or maintained by a Conduit
Investor through means other than the issuance of Commercial Paper (based on its
determination in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of Commercial Paper in the commercial paper market of the United States
to finance its purchase or maintenance of such Advance or any portion thereof
(which determination may be based on any allocation method employed in good
faith by such Conduit Investor), including by reason of market conditions or by
reason of insufficient availability under any of its Program Support Agreement
or the downgrading of any of its Program Support Providers), such Advance shall
bear interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Accrual Period, the Eurodollar Rate applicable to such Eurodollar
Interest Accrual Period for such Advance, in each case except as otherwise
provided in the definition of Eurodollar Interest Accrual Period or in Section
3.03 or 3.04. Each Advance funded or maintained by a Committed Note Purchaser or
a Program Support Provider shall bear interest at (i) the Base Rate or (ii) if
the required notice has been given pursuant to Section 3.01(b) with respect to
such Advance, for any Eurodollar Interest Accrual Period, the Eurodollar Rate
applicable to such Eurodollar Interest Accrual Period for such Advance, in each
case except as otherwise provided in the definition of Eurodollar Interest
Accrual Period or in Section 3.03 or 3.04. By (x) 11:00 a.m. (New York City
time) on the second Business Day preceding each Quarterly Calculation Date, each
Funding Agent shall notify the Administrative Agent of the applicable CP Rate
for each Advance made by its Investor Group that was funded or maintained
through the issuance of Commercial Paper and was outstanding during all or any
portion of the Interest Accrual Period ending immediately prior to such
Quarterly Calculation Date and (y) 3:00 p.m. (New York City time) on the second
Business Day preceding each Quarterly Calculation Date, the Administrative Agent
shall notify the Issuer, the Manager, the Trustee, the Servicer and the Funding
Agents of such applicable CP Rate and of the applicable interest rate for each
other Advance for such Interest Accrual Period and of the amount of interest
accrued on Advances during such Interest Accrual Period.
(b)    With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long as no
Potential Rapid Amortization Event, Rapid Amortization Period or Event of
Default has commenced and is continuing, the Issuer may elect that such Advance
bear interest at the Eurodollar Rate for any Eurodollar Interest Accrual Period
(which shall be a period with a term of, at the election of the Issuer subject
to the proviso in the definition of Eurodollar Interest Accrual Period, three
months or six months (or, at the discretion of the Holders of the Class A-1
Notes, twelve months)) while such Advance is outstanding to the extent provided
in Section 3.01(a) by giving notice thereof (including notice of the Issuer’s
election of the term for the applicable Eurodollar Interest Accrual Period) to
the Funding Agents prior to 12:00 p.m. (New York City time) on the date which is
two (2) Eurodollar Business Days prior to the commencement of such Eurodollar
Interest Accrual Period. If such notice is not given in a timely manner, such
Advance shall bear interest at the Base Rate. Each such conversion to or
continuation of Eurodollar Advances for a new Eurodollar Interest Accrual Period
in accordance with this Section 3.01(b) shall be in an aggregate principal
amount of $100,000 or an integral multiple of $100,000 in excess thereof.


19

--------------------------------------------------------------------------------





(c)    Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Quarterly Calculation Date, the Swingline Lender
shall notify the Administrative Agent in reasonable detail of the amount of
interest accrued on any Swingline Loans during the Interest Accrual Period
ending on such date and the L/C Provider shall notify the Administrative Agent
in reasonable detail of the amount of interest accrued on any Unreimbursed L/C
Drawings during such Interest Accrual Period and the amount of fees accrued on
any Undrawn L/C Face Amounts during such Interest Accrual Period and (y) 3:00
p.m. on such date, the Administrative Agent shall notify the Servicer, the
Trustee, the Issuer and the Manager of the amount of such accrued interest and
fees as set forth in such notices.
(d)    All accrued interest pursuant to Section 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.
(e)    In addition, under the circumstances set forth in Section 3.4 of the
Series 2018-1 Supplement, the Issuer shall pay quarterly interest in respect of
the Series 2018-1 Class A-1 Outstanding Principal Amount in an amount equal to
the Series 2018-1 Class A-1 Post-Renewal Date Additional Interest payable
pursuant to such Section 3.4 subject to and in accordance with the Priority of
Payments.
(f)    All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2018-1 Class A-1 Post-Renewal Date Additional Interest
(other than any accruing on any Base Rate Advances) and all computations of fees
shall be made on the basis of a year of 360 days and the actual number of days
elapsed. All computations of interest at the Base Rate and all computations of
Series 2018-1 Class A-1 Post-Renewal Date Additional Interest accruing on any
Base Rate Advances shall be made on the basis of a 365 (or 366, as applicable)
day year and actual number of days elapsed. Whenever any payment of interest,
principal or fees hereunder shall be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day unless specified
otherwise in the Indenture and such extension of time shall be included in the
computation of the amount of interest owed. Interest shall accrue on each
Advance, Swingline Loan and Unreimbursed L/C Drawing from and including the day
on which it is made to but excluding the date of repayment thereof.
(g)    For purposes of the Series 2018-1 Class A-1 Notes, “Interest Accrual
Period” means a period commencing on and including the day that is two (2)
Business Days prior to a Quarterly Calculation Date and ending on but excluding
the day that is two (2) Business Days prior to the next succeeding Quarterly
Calculation Date.
SECTION 3.02    Fees.
(a)    The Issuer shall pay to the Administrative Agent for its own account the
Administrative Agent Fees (as defined in the Series 2018-1 Class A-1 Notes Fee
Letter, collectively, the “Administrative Agent Fees”) in accordance with the
terms of the Series 2018-1 Class A-1 Notes Fee Letter and subject to and in
accordance with the Priority of Payments.
(b)    On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Issuer shall, in accordance with Section 4.01, pay to each Funding
Agent, for the account of the related Committed Note Purchaser(s), the Undrawn
Commitment Fees (as defined in the Series 2018-1 Class A-1 Notes Fee Letter, the
“Undrawn Commitment Fees”) in accordance with the terms of the Series 2018-1
Class A-1 Notes Fee Letter and subject to and in accordance with the Priority of
Payments.
(c)    The Issuer shall pay (i) the fees required pursuant to Section 2.07 in
respect of Letters of Credit and (ii) any other fees set forth in the Series
2018-1 Class A-1 Notes Fee Letter (including,


20

--------------------------------------------------------------------------------





without limitation, the Class A-1 Notes Upfront Fee and any Extension Fees (in
each case as defined in the Series 2018-1 Class A-1 Notes Fee Letter)) subject
to and in accordance with the Priority of Payments.
(d)    All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.
SECTION 3.03    Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Issuer that
the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Accrual Period with respect thereto or sooner, if required by such law
or assertion.
SECTION 3.04    Deposits Unavailable. If the Administrative Agent shall have
determined that:
(a)    by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or
(b)    with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Accrual Period for which has not
then commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Accrual Period,
then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Issuer, the obligations of the Investors to fund or
maintain any Advance as a Eurodollar Advance after the end of the then-current
Eurodollar Interest Accrual Period, if any, with respect thereto shall forthwith
be suspended and on the date such notice is given such Advances will convert to
Base Rate Advances until the Administrative Agent has notified the Funding
Agents, the Manager and the Issuer that the circumstances causing such
suspension no longer exist.
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.04 (a) or (b) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.04 (a) or (b) have
not arisen but the supervisor for the administrator referred to in the
definition of “Eurodollar Funding Rate” or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Funding Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Issuer shall endeavor to establish an alternate rate of interest
to the Eurodollar Funding Rate (any such proposed rate, a “LIBOR Successor
Rate”) that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable, including LIBOR Successor Rate Conforming Changes (as defined
below); provided, that (i) if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement


21

--------------------------------------------------------------------------------





and (ii) any LIBOR Successor Rate proposed by the Administrative Agent shall be
no less favorable to the Issuer than comparable successor rates applied to other
similarly situated issuers or borrowers under syndicated loan facilities and/or
applied under other facilities under which the Administrative Agent functions in
a similar capacity. Notwithstanding anything to the contrary in Section 9.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to Investor Groups, written notice from
the Required Investor Groups (or, in the event there are only two Investor
Groups, any one of such Investor Groups) stating that such Required Investor
Groups reasonably object to such amendment.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions (and components
thereof) and provisions relating to interest herein and in the Series 2018-1
Supplement, including, the definition of “Base Rate”, “CP Funding Rate”,
“Eurodollar Rate”, “Eurodollar Advance”, “Eurodollar Business Day”, “Eurodollar
Funding Rate”, “Eurodollar Funding Rate (Reserve Adjusted)”, “Eurodollar Reserve
Percentage”, “Eurodollar Tranche”, “Series 2018-1 Class A-1 Note Rate”,
“Eurodollar Interest Accrual Period”, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Issuer).
SECTION 3.05    Increased Costs, etc. The Issuer agrees to reimburse each
Investor and any Program Support Provider (each, an “Affected Person”, which
term, for purposes of Sections 3.07 and 3.08, shall also include the Swingline
Lender and the L/C Issuing Bank) for any increase in the cost of, or any
reduction in the amount of any sum receivable by any such Affected Person,
including reductions in the rate of return on such Affected Person’s capital, in
respect of funding or maintaining (or of its obligation to fund or maintain) any
Advances that arise in connection with any Change in Law which shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Person (except any such reserve requirement reflected
in the Eurodollar Rate); or
(ii)    impose on any Affected Person or the London interbank market any other
condition affecting this Agreement or Eurodollar Advances made by such Affected
Person or any Letter of Credit or participation therein;
except for such Changes in Law with respect to increased capital costs and Class
A-1 Taxes which shall be governed by Sections 3.07 and 3.08, respectively
(whether or not amounts are payable thereunder in respect thereof). For purposes
of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all regulations, requests, guidelines or directives issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof. Each
such demand shall be provided to the related Funding Agent and the Issuer in
writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required


22

--------------------------------------------------------------------------------





fully to compensate such Affected Person for such increased cost or reduced
amount of return; provided that any such demand claiming reimbursement for
increased costs resulting from a Change in Law described in clause (x) or (y)
above shall, in addition, state the basis upon which such amount has been
calculated and certify that such Affected Person’s method of allocating such
costs is fair and reasonable and that such Affected Person’s demand for payment
of such costs hereunder, and such method of allocation, is consistent with, or
more favorable than, its treatment of other borrowers which, as a credit matter,
are substantially similar to the Issuer and which are subject to similar
provisions. Such additional amounts (“Increased Costs”) shall be deposited into
the Collection Account by the Issuer within ten (10) Business Days of receipt of
such notice to be payable as Series 2018-1 Class A-1 Notes Other Amounts,
subject to and in accordance with the Priority of Payments, to the
Administrative Agent and by the Administrative Agent to such Funding Agent and
by such Funding Agent directly to such Affected Person, and such notice shall,
in the absence of manifest error, be conclusive and binding on the Issuer;
provided that with respect to any notice given to the Issuer under this Section
3.05 the Issuer shall not be under any obligation to pay any amount with respect
to any period prior to the date that is nine (9) months prior to such demand;
provided further that if the Change in Law giving rise to such Increased Costs
is retroactive, then the nine-month period referred to above shall be extended
to include the period of retroactive effect thereof.
SECTION 3.06    Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:
(a)    any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Decrease or the acceleration
of the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Accrual Period applicable thereto;
(b)    any Advance not being funded or maintained as a Eurodollar Advance after
a request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or
(c)    any failure of the Issuer to make a Decrease, prepayment or redemption
with respect to any Eurodollar Advance after giving notice thereof pursuant to
the applicable provisions of the Series 2018-1 Supplement;
then, upon the written notice of any Affected Person to the related Funding
Agent and the Issuer, the Issuer shall pay, within ten (10) Business Days of
receipt of such notice, in the form of Series 2018-1 Class A-1 Notes Other
Amounts, subject to and in accordance with the Priority of Payments, to the
Administrative Agent and by the Administrative Agent to such Funding Agent and
such Funding Agent shall pay directly to such Affected Person such amount
(“Breakage Amount”) as will (in the reasonable determination of such Affected
Person) reimburse such Affected Person for such loss or expense. With respect to
any notice given to the Issuer under this Section 3.06 the Issuer shall not be
under any obligation to pay any amount with respect to any period prior to the
date that is nine (9) months prior to such notice. Such written notice (which
shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Issuer.
SECTION 3.07    Increased Capital or Liquidity Costs. If any Change in Law
affects or would affect the amount of capital or liquidity required or
reasonably expected to be maintained by any Affected Person or any Person
controlling such Affected Person and such Affected Person determines in its


23

--------------------------------------------------------------------------------





sole and absolute discretion that the rate of return on its or such controlling
Person’s capital as a consequence of its commitment hereunder or under a Program
Support Agreement or the Advances, Swingline Loans or Letters of Credit made or
issued by such Affected Person is reduced to a level below that which such
Affected Person or such controlling Person would have achieved but for the
occurrence of any such circumstance, then, in any such case after notice from
time to time by such Affected Person (or in the case of an L/C Issuing Bank, by
the L/C Provider) to the related Funding Agent and the Issuer (or, in the case
of the Swingline Lender or the L/C Provider, to the Issuer), the Issuer shall
deposit into the Collection Account within ten (10) Business Days of the
Issuer’s receipt of such notice, to be payable as Series 2018-1 Class A-1 Notes
Other Amounts, subject to and in accordance with the Priority of Payments, to
the Administrative Agent and by the Administrative Agent to such Funding Agent
(or, in the case of the Swingline Lender or the L/C Provider, directly to such
Person) and such Funding Agent shall pay to such Affected Person, such amounts
(“Increased Capital Costs”) as will be sufficient to compensate such Affected
Person or such controlling Person for such reduction in rate of return; provided
that with respect to any notice given to the Issuer under this Section 3.07 the
Issuer shall not be under any obligation to pay any amount with respect to any
period prior to the date that is nine (9) months prior to such notice; provided,
further, if the Change in Law giving rise to such Increased Capital Costs is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). A statement of such Affected
Person as to any such additional amount or amounts (including calculations
thereof in reasonable detail), in the absence of manifest error, shall be
conclusive and binding on the Issuer. In determining such additional amount,
such Affected Person may use any method of averaging and attribution that it (in
its reasonable discretion) shall deem applicable so long as it applies such
method to other similar transactions. For purposes of this Agreement, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all regulations,
requests, guidelines or directives issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof.
SECTION 3.08    Taxes.
(a)    Except as otherwise required by law, all payments by the Issuer of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person (i)
net income, franchise (imposed in lieu of net income) or similar Class A-1 Taxes
(and including branch profits or alternative minimum Class A-1 Taxes) and any
other Class A-1 Taxes imposed or levied on the Affected Person as a result of a
present or former connection between the Affected Person and the jurisdiction of
the governmental authority imposing such Class A-1 Taxes (or any political
subdivision or taxing authority thereof or therein) (other than any such
connection arising solely from such Affected Person having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Transaction Document), (ii) with respect to any Affected
Person organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in a jurisdiction
other than the United States or any state of the United States (a “Foreign
Affected Person”), any withholding tax that is imposed on amounts payable to the
Foreign Affected Person at the time the Foreign Affected Person becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Affected Person (or its assignor, if any) was already
entitled, at the time of the


24

--------------------------------------------------------------------------------





designation of the new lending office (or assignment), to receive additional
amounts from the Issuer with respect to withholding tax, (iii) any taxes imposed
under FATCA, (iv) any backup withholding tax and (v) any Class A-1 Taxes imposed
as a result of such Affected Person’s failure to comply with Section 3.08(d)
(such Class A-1 Taxes not excluded by (i), (ii), (iii) and (iv) above being
called “Non-Excluded Taxes”). If any Class A-1 Taxes are imposed and required by
law to be withheld or deducted from any amount payable by the Issuer hereunder
to an Affected Person, then, (x) the Issuer shall withhold the amount of such
Class A-1 Taxes from such payment (as increased, if applicable, pursuant to the
following clause (y)) and shall pay such amount, subject to and in accordance
with the Priority of Payments, to the taxing authority imposing such Class A-1
Taxes in accordance with applicable law and (y) if such Class A-1 Taxes are
Non-Excluded Taxes, the amount of the payment shall be increased so that such
payment is made, after withholding or deduction for or on account of such
Non-Excluded Taxes, in an amount that is not less than the amount equal to the
sum that would have been received by the Affected Person had no such deduction
or withholding been required.
(b)    Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person or its agent with respect to any payment received by such
Affected Person or its agent from the Issuer or otherwise in respect of any
Transaction Document or the transactions contemplated therein, such Affected
Person or its agent may pay such Non-Excluded Taxes and the Issuer will, within
five (5) Business Days of the related Funding Agent’s and Issuer’s receipt of
written notice stating the amount of such Non-Excluded Taxes (including the
calculation thereof in reasonable detail), deposit into the Collection Account,
to be distributed as Series 2018-1 Class A-1 Notes Other Amounts, subject to and
in accordance with the Priority of Payments, such additional amounts
(collectively, “Increased Tax Costs,” which term shall include all amounts
payable by or on behalf of the Issuer pursuant to this Section 3.08) as is
necessary in order that the net amount received by such Affected Person or agent
after the payment of such Non-Excluded Taxes (including any Non-Excluded Taxes
on such Increased Tax Costs) shall equal the amount such Person would have
retained had no such Non-Excluded Taxes been asserted. Any amount payable to an
Affected Person under this Section 3.08 shall be reduced by, and Increased Tax
Costs shall not include, the amount of incremental damages (including Class A-1
Taxes) due or payable by the Issuer as a direct result of such Affected Person’s
failure to demand from the Issuer additional amounts pursuant to this Section
3.08 within 180 days from the date on which the related Non-Excluded Taxes were
incurred.
(c)    As promptly as practicable after the payment of any Class A-1 Taxes, and
in any event within thirty (30) days of any such payment being due, the Issuer
shall furnish to each applicable Affected Person or its agents a certified copy
of an official receipt (or other documentary evidence satisfactory to such
Affected Person and agents) evidencing the payment of such Class A-1 Taxes. If
the Issuer fails to pay any Class A-1 Taxes when due to the appropriate taxing
authority or fail to remit to the Affected Persons or their agents the required
receipts (or such other documentary evidence), the Issuer shall indemnify (by
depositing such amounts into the Collection Account, to be distributed subject
to and in accordance with the Priority of Payments) each Affected Person and its
agents for any Non-Excluded Taxes that may become payable by any such Affected
Person or its agents as a result of any such failure.
(d)        Each Affected Person on or prior to the date it becomes a party to
this Agreement (and from time to time thereafter as soon as practicable after
the obsolescence, expiration or invalidity of any form or document previously
delivered) or within a reasonable period of time following a written request by
the Administrative Agent or the Issuer, shall deliver to the Issuer and the
Administrative Agent a United States Internal Revenue Service Form W-8BEN, Form
W-8BEN-E, Form W-8ECI, Form W-8IMY or Form W-9, as applicable, or applicable
successor form, or such other forms or documents (or successor forms or
documents), appropriately completed and executed, as may be applicable and as
will permit the Issuer or the Administrative Agent, in their reasonable
determination, to establish the extent to


25

--------------------------------------------------------------------------------





which a payment to such Affected Person is exempt from or eligible for a reduced
rate of withholding or deduction of United States federal withholding taxes and
to determine whether or not such Affected Person is subject to backup
withholding or information reporting requirements. Promptly following the
receipt of a written request by the Issuer or the Administrative Agent, each
Affected Person shall deliver to the Issuer and the Administrative Agent any
other forms or documents (or successor forms or documents) appropriately
completed and executed, as may be applicable to establish the extent to which a
payment to such Affected Person is exempt from withholding or deduction of
Non-Excluded Taxes other than United States federal withholding taxes, including
but not limited to, such information necessary to claim the benefits of the
exemption for portfolio interest under Section 881(c) of the Code. The Issuer
shall not be required to pay any increased amount under Section 3.08(a) or
Section 3.08(b) to an Affected Person in respect of the withholding or deduction
of United States federal withholding taxes or other Non-Excluded Taxes imposed
as the result of the failure or inability (other than as a result of a Change in
Law) of such Affected Person to comply with the requirements set forth in this
Section 3.08(d). The Issuer may rely on any form or document provided pursuant
to this Section 3.08(d) until notified otherwise by the Affected Person that
delivered such form or document. Notwithstanding anything to the contrary, no
Affected Person shall be required to deliver any documentation that it is not
legally eligible to deliver as a result of a change in applicable law after the
time the Affected Person becomes a party to this Agreement (or designates a new
lending office).
(e)    If a payment made to an Affected Person pursuant to this Agreement would
be subject to United States federal withholding tax imposed by FATCA if such
Affected Person were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Affected Person shall deliver to the Issuer
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Issuer or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Issuer or the Administrative Agent as may be
necessary for the Issuer and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Affected Person has complied
with such Affected Person’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(f)    Prior to the Closing Date, the Administrative Agent will provide the
Issuer with a properly executed and completed U.S. Internal Revenue Service Form
W-8IMY or W-9, as appropriate.
(g)    If an Affected Person determines, in its sole reasonable discretion, that
it has received a refund of any Non-Excluded Taxes as to which it has been
indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify the
Issuer and the Manager in writing of such refund and shall, within thirty (30)
days after receipt of a written request from the Issuer, pay over such refund to
the Issuer (but only to the extent of indemnity payments made or additional
amounts paid to such Affected Person under this Section 3.08 with respect to the
Non-Excluded Taxes giving rise to such refund), net of all out-of-pocket
expenses (including the net amount of Class A-1 Taxes, if any, imposed on or
with respect to such refund or payment) of the Affected Person and without
interest (other than any interest paid by the relevant taxing authority that is
directly attributable to such refund of such Non-Excluded Taxes); provided that
the Issuer, immediately upon the request of the Affected Person (which request
shall include a calculation in reasonable detail of the amount to be repaid),
agrees to repay the amount of the refund (and any applicable interest) (plus any
penalties, interest or other charges imposed by the relevant taxing authority
with respect to such amount) to the Affected Person in the event the Affected
Person or any other Person is required to repay such refund to such taxing
authority. This Section 3.08 shall


26

--------------------------------------------------------------------------------





not be construed to require the Affected Person to make available its tax
returns (or any other information relating to its Class A-1 Taxes that it deems
confidential) to the Issuer or any other Person.
(h)    If any Governmental Authority asserts that the Issuer or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Class A-1 Taxes from payments made to
or for the account of any Affected Person, then to the extent such improper
withholding or backup withholding was directly caused by such Affected Person’s
actions or inactions, such Affected Person shall indemnify the Issuer, Trustee
and the Administrative Agent for any Class A-1 Taxes imposed by any jurisdiction
on the amounts payable to the Issuer and the Administrative Agent under this
Section 3.08, and costs and expenses (including attorney costs) of the Issuer,
Trustee and the Administrative Agent. The obligation of the Affected Persons,
severally, under this Section 3.08 shall survive any assignment of rights by, or
the replacement of, an Affected Person or the termination of the aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.
(i)    The Administrative Agent, Trustee or any other withholding agent may
deduct and withhold any Class A-1 Taxes required by any laws to be deducted and
withheld from any payments.
SECTION 3.09    Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of Section
3.05 or 3.07 or the payment of additional amounts to it under Section 3.08(a) or
(b), in each case with respect to an Affected Person in such Committed Note
Purchaser’s Investor Group, it will, if requested by the Issuer, use reasonable
efforts (subject to overall policy considerations of such Committed Note
Purchaser) to designate, or cause the designation of, another lending office for
any Advances affected by such event with the object of avoiding the consequences
of such event; provided that such designation is made on terms that, in the sole
judgment of such Committed Note Purchaser, cause such Committed Note Purchaser
and its lending office(s) or the related Affected Person to suffer no economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section 3.09 shall affect or postpone any of the obligations of the Issuer or
the rights of any Committed Note Purchaser pursuant to Section 3.05, 3.07 and
3.08. If a Committed Note Purchaser notifies the Issuer in writing that such
Committed Note Purchaser will be unable to designate, or cause the designation
of, another lending office, the Issuer may replace every member (but not any
subset thereof) of such Committed Note Purchaser’s entire Investor Group by
giving written notice to each member of such Investor Group and the
Administrative Agent designating one or more Persons that are willing and able
to purchase each member of such Investor Group’s rights and obligations under
this Agreement for a purchase price that with respect to each such member of
such Investor Group will equal the amount owed to each such member of such
Investor Group with respect to the Series 2018-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the Series 2018-1 Class
A-1 Advance Notes or otherwise). Upon receipt of such written notice, each
member of such Investor Group shall assign its rights and obligations under this
Agreement pursuant to and in accordance with Sections 9.17(a), (b) and (c), as
applicable, in consideration for such purchase price and at the reasonable
expense of the Issuer (including, without limitation, the reasonable documented
fees and out-of-pocket expenses of counsel to each such member); provided,
however, that no member of such Investor Group shall be obligated to assign any
of its rights and obligations under this Agreement if the purchase price to be
paid to such member is not at least equal to the amount owed to such member with
respect to the Series 2018-1 Class A-1 Advance Notes (whether arising under the
Indenture, this Agreement, the Series 2018-1 Class A-1 Advance Notes or
otherwise).
ARTICLE IV
OTHER PAYMENT TERMS


27

--------------------------------------------------------------------------------





SECTION 4.01    Time and Method of Payment. Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2018-1 Class A-1 Advance Notes shall be made to the
Administrative Agent for the benefit of the applicable Person, by wire transfer
of immediately available funds in Dollars not later than 1:00 p.m. (New York
City time) on the date due. The Administrative Agent will promptly, and in any
event by 5:00 p.m. (New York City time) on the same Business Day as its receipt
or deemed receipt of the same, distribute to the applicable Funding Agent for
the benefit of the applicable Person, or upon the order of the applicable
Funding Agent for the benefit of the applicable Person, its pro rata share (or
other applicable share as provided herein) of such payment by wire transfer in
like funds as received. Except as otherwise provided in Section 2.07 and Section
4.02, all amounts payable to the Swingline Lender or the L/C Provider hereunder
or with respect to the Swingline Loans and L/C Obligations shall be made to or
upon the order of the Swingline Lender or the L/C Provider, respectively, by
wire transfer of immediately available funds in Dollars not later than 1:00 p.m.
(New York City time) on the date due. Any funds received after that time will be
deemed to have been received on the next Business Day. The Issuer’s obligations
hereunder in respect of any amounts payable to any Investor shall be discharged
to the extent funds are disbursed by the Issuer to the Administrative Agent as
provided herein or by the Trustee or Paying Agent in accordance with Section
4.02 whether or not such funds are properly applied by the Administrative Agent
or by the Trustee or Paying Agent. The Administrative Agent’s obligations
hereunder in respect of any amounts payable to any Investor shall be discharged
to the extent funds are disbursed by the Administrative Agent to the applicable
Funding Agent as provided herein whether or not such funds are properly applied
by such Funding Agent.
SECTION 4.02    Order of Distributions. Subject to Section 9.18(c)(ii), any
amounts deposited into the Series 2018-1 Class A-1 Distribution Account in
respect of accrued interest, letter of credit fees or undrawn commitment fees,
but excluding amounts allocated for the purpose of reducing the Series 2018-1
Class A-1 Outstanding Principal Amount, shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2018-1 Class A-1 Noteholders
of record on the applicable Record Date, ratably in proportion to the respective
amounts due to such payees at each applicable level of the Priority of Payments
in accordance with the applicable Quarterly Noteholders’ Report or Weekly
Manager’s Certificate, as applicable.
Subject to Section 9.18(c)(ii), any amounts deposited into the Series 2018-1
Class A-1 Distribution Account for the purpose of reducing the Series 2018-1
Class A-1 Outstanding Principal Amount shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2018-1 Class A-1 Noteholders
of record on the applicable Record Date, in the following order of priority
(which the Issuer shall cause to be set forth in the applicable Quarterly
Noteholders’ Report or Weekly Manager’s Certificate, as applicable): first, to
the Swingline Lender and the L/C Provider in respect of outstanding Swingline
Loans and Unreimbursed L/C Drawings, to the extent Unreimbursed L/C Drawings
cannot be reimbursed pursuant to Section 2.08, ratably in proportion to the
respective amounts due to such payees; second, to the other Series 2018-1 Class
A-1 Noteholders in respect of their outstanding Advances, ratably in proportion
thereto; and, third, any balance remaining of such amounts (up to an aggregate
amount not to exceed the amount of Undrawn L/C Face Amounts at such time) shall
be paid to the L/C Provider, to be deposited by the L/C Provider into a cash
collateral account in the name of the L/C Provider in accordance with Section
4.03(b).
Any amounts distributed to the Administrative Agent pursuant to the Priority of
Payments in respect of any other amounts related to the Class A-1 Notes shall be
distributed by the Administrative Agent in accordance with Section 4.01 on the
date such amounts are due and payable hereunder to the applicable Series 2018-1
Class A-1 Noteholders and/or the Administrative Agent for its own account, as
applicable, ratably in proportion to the respective aggregate of such amounts
due to such payees.


28

--------------------------------------------------------------------------------





SECTION 4.03    L/C Cash Collateral. (a) If as of five (5) Business Days prior
to the Commitment Termination Date, any Undrawn L/C Face Amounts remain in
effect, the Issuer shall either (i) provide cash collateral (in an aggregate
amount equal to the amount of Undrawn L/C Face Amounts at such time, to the
extent that such amount of cash collateral has not been provided pursuant to
Section 4.02 or 9.18(c)(ii)) to the L/C Provider, to be deposited by the L/C
Provider into a cash collateral account in the name of the L/C Provider in
accordance with Section 4.03(b) or (ii) other than with respect to Interest
Reserve Letters of Credit, make arrangements satisfactory to the L/C Provider in
its sole and absolute discretion with the L/C Provider (and, if the L/C Provider
is not the L/C Issuing Bank with respect to such Letter of Credit, the L/C
Issuing Bank) pursuant to Section 4.04 such that any Letters of Credit that
remain outstanding as of the date that is ten (10) Business Days prior to the
Commitment Termination Date shall cease to be deemed outstanding or to be deemed
“Letters of Credit” for purposes of this Agreement as of the Commitment
Termination Date.
(b)    All amounts to be deposited in a cash collateral account pursuant to
Section 4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider as collateral to secure the Issuer’s Reimbursement Obligations with
respect to any outstanding Letters of Credit. The L/C Provider shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposit in Eligible Investments, which investments shall be made at the written
direction, and at the risk and expense, of the Issuer (provided that if an Event
of Default has occurred and is continuing, such investments shall be made solely
at the option and sole discretion of the L/C Provider), such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account and all Class A-1 Taxes on such amounts shall be payable by the
Issuer. Moneys in such account shall automatically be applied by such L/C
Provider to reimburse it for any Unreimbursed L/C Drawings. Upon expiration of
all then-outstanding Letters of Credit and payment in full of all Unreimbursed
L/C Drawings, any balance remaining in such account shall promptly be paid over
(i) if the Base Indenture and any Series Supplement remain in effect, to the
Trustee to be deposited into the Collection Account and distributed in
accordance with the terms of the Base Indenture and (ii) otherwise to the
Issuer; provided that, upon an Investor ceasing to be a Defaulting Investor in
accordance with Section 9.18(d), any amounts of cash collateral provided
pursuant to Section 9.18(c)(ii) upon such Investor becoming a Defaulting
Investor shall be released and applied as such amounts would have been applied
had such Investor not become a Defaulting Investor.
SECTION 4.04    Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Transaction
Document, a Letter of Credit (other than an Interest Reserve Letter of Credit)
shall cease to be deemed outstanding for all purposes of this Agreement and each
other Transaction Document if and to the extent that provisions, in form and
substance satisfactory to the L/C Provider (and, if the L/C Provider is not the
L/C Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in
its sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Issuer, that such Letter of Credit
shall be deemed to be no longer outstanding hereunder, in which event such
Letter of Credit shall cease to be a “Letter of Credit” as such term is used
herein and in the Transaction Documents.
ARTICLE V
THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS
SECTION 5.01    Authorization and Action of the Administrative Agent. Each of
the Lender Parties and the Funding Agents hereby designates and appoints
Barclays Bank PLC as Administrative Agent


29

--------------------------------------------------------------------------------





hereunder, and hereby authorizes the Administrative Agent to take such actions
as agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement together with such powers as
are reasonably incidental thereto. The Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender Party or any Funding Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as
agent for the Lender Parties and the Funding Agents and does not assume nor
shall it be deemed to have assumed any obligation or relationship of trust or
agency with or for the Issuer or any of its successors or assigns. The
provisions of this Article (other than the rights of the Issuer set forth in
Section 5.07) are solely for the benefit of the Administrative Agent, the Lender
Parties and the Funding Agents, and the Issuer shall not have any rights as a
third party beneficiary of any such provisions. The Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, exposes the Administrative Agent to personal liability or that is
contrary to this Agreement or any Requirement of Law. The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2018-1 Class A-1 Notes and all other
amounts owed by the Issuer hereunder to the Administrative Agent, all members of
the Investor Groups, the Swingline Lender and the L/C Provider (the “Aggregate
Unpaids”) and termination in full of all Commitments and the Swingline
Commitment and the L/C Commitment.
SECTION 5.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to each of their respective
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it in good faith.
SECTION 5.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be (a) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment), or (b)
responsible in any manner to any Lender Party or any Funding Agent for any
recitals, statements, representations or warranties made by the Issuer or any
Guarantor contained in this Agreement or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement for the due execution, legality, value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of the Issuer or any Guarantor to perform its obligations hereunder, or
for the satisfaction of any condition specified in Article VII. The
Administrative Agent shall not be under any obligation to any Investor or any
Funding Agent to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Issuer. The
Administrative Agent shall not be deemed to have knowledge of any Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
unless the Administrative Agent has received notice in writing of such event
from the Issuer, any Lender Party or any Funding Agent.
SECTION 5.04    Reliance. The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Issuer),
independent accountants and other


30

--------------------------------------------------------------------------------





experts selected by the Administrative Agent. The Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of any Lender Party or any
Funding Agent as it deems appropriate or it shall first be indemnified to its
satisfaction by any Lender Party or any Funding Agent; provided that unless and
until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Lender Parties and the Funding Agents. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Required Investor Groups and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Lender
Parties and the Funding Agents.
SECTION 5.05    Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the Lender Parties and the Funding Agents expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including, without limitation, any review of the affairs of the Issuer, shall be
deemed to constitute any representation or warranty by the Administrative Agent.
Each of the Lender Parties and the Funding Agents represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Issuer and made its own decision to enter into this
Agreement.
SECTION 5.06    The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Issuer or
any Affiliate of the Issuer as though the Administrative Agent were not the
Administrative Agent hereunder.
SECTION 5.07    Successor Administrative Agent; Defaulting Administrative Agent.
(a)    The Administrative Agent may, upon thirty (30) days’ notice to the Issuer
and each of the Lender Parties and the Funding Agents, and the Administrative
Agent will, upon the direction of Investor Groups holding 100% of the
Commitments (excluding any Commitments held by Defaulting Investors), resign as
Administrative Agent. If the Administrative Agent shall resign, then the
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments
(excluding any Commitments held by the resigning Administrative Agent or its
Affiliates, and if all Commitments are held by the resigning Administrative
Agent or its Affiliates, then the Issuer), during such 30-day period, shall
appoint an Affiliate of a member of the Investor Groups as a successor
administrative agent, subject to the consent of (i) the Issuer at all times
other than while an Event of Default has occurred and is continuing (which
consent of the Issuer shall not be unreasonably withheld or delayed) and (ii)
the Control Party (which consent of the Control Party shall not be unreasonably
withheld or delayed); provided that the Commitment of any Defaulting Investor
shall be disregarded in the determination of whether any threshold percentage of
Commitments has been met under this Section 5.07(a). If for any reason no
successor Administrative Agent is appointed by the Investor Groups during such
30-day period, then effective upon the expiration of such 30-day period, the
Issuer shall make (or cause to be made) all payments in respect of the Aggregate
Unpaids or under any fee letter delivered in connection herewith (including,
without limitation, the Series 2018-1 Class A-1 Notes Fee Letter) directly to
the Funding Agents or the Swingline Lender or the L/C Provider, as applicable,
and the Issuer for all purposes shall deal directly with the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable, until such time, if
any, as a successor


31

--------------------------------------------------------------------------------





administrative agent is appointed as provided above, and the Issuer shall
instruct the Trustee in writing accordingly. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of Section
9.05 and this Article V shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement.
(b)    The Issuer may, upon the occurrence of any of the following events (any
such event, a “Defaulting Administrative Agent Event”) and with the consent of
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or two
thirds of the Commitments in the case of clause (ii) above (provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(b)) shall appoint an Affiliate of a member of the Investor Groups
as a successor administrative agent, subject to the consent of (x) the Issuer at
all times other than while an Event of Default has occurred and is continuing
(which consent of the Issuer shall not be unreasonably withheld or delayed) and
(y) the Control Party (which consent of the Control Party shall not be
unreasonably withheld or delayed): (i) an Event of Bankruptcy with respect to
the Administrative Agent; (ii) if the Person acting as Administrative Agent or
an Affiliate thereof is also an Investor, any other event pursuant to which such
Person becomes a Defaulting Investor; (iii) the failure by the Administrative
Agent to pay or remit any funds required to be remitted when due (in each case,
if amounts are available for payment or remittance in accordance with the terms
of this Agreement for application to the payment or remittance thereof) which
continues for two (2) Business Days after such funds were required to be paid or
remitted; (iv) any representation, warranty, certification or statement made by
the Administrative Agent under this Agreement or in any agreement, certificate,
report or other document furnished by the Administrative Agent proves to have
been false or misleading in any material respect as of the time made or deemed
made, and if such representation, warranty, certification or statement is
susceptible of remedy in all material respects, is not remedied within thirty
(30) calendar days after knowledge thereof or notice by the Issuer to the
Administrative Agent, and if not susceptible of remedy in all material respects,
upon notice by the Issuer to the Administrative Agent or (v) any act
constituting the gross negligence, bad faith or willful misconduct of the
Administrative Agent. If for any reason no successor Administrative Agent is
appointed by the Investor Groups within thirty (30) days of the Administrative
Agent’s removal pursuant to this clause (b), then effective upon the expiration
of such 30-day period, the Issuer shall make all payments in respect of the
Aggregate Unpaids or under any fee letter delivered in connection herewith
(including, without limitation, the Series 2018-1 Class A-1 Notes Fee Letter)
directly to the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, and the Issuer for all purposes shall deal directly with the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, until such
time, if any, as a successor administrative agent is appointed as provided
above, and the Issuer shall instruct the Trustee in writing accordingly. After
the Administrative Agent’s removal hereunder as Administrative Agent, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.
(c)    If a Defaulting Administrative Agent Event has occurred and is
continuing, the Issuer may make (or cause to be made) all payments in respect of
the Aggregate Unpaids or under any fee letter delivered in connection herewith
(including, without limitation, the Series 2018-1 Class A-1 Notes Fee Letter)
directly to the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, and the Issuer for all purposes may deal directly with the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable.


32

--------------------------------------------------------------------------------





SECTION 5.08    Authorization and Action of Funding Agents. Each Investor is
hereby deemed to have designated and appointed its related Funding Agent set
forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement or Investor Group Supplement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent. In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume nor shall it
be deemed to have assumed any obligation or relationship of trust or agency with
or for the Issuer, any of its successors or assigns or any other Person. Each
Funding Agent shall not be required to take any action that exposes such Funding
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments.
SECTION 5.09    Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the actions or any gross
negligence, bad faith or willful misconduct of any agents or attorneys-in-fact
selected by it in good faith.
SECTION 5.10    Exculpatory Provisions. Each Funding Agent and its Affiliates,
and each of their directors, officers, agents or employees shall not be (a)
liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement (except for its, their or such Person’s own
gross negligence, bad faith or willful misconduct), or (b) responsible in any
manner to the related Investor Group for any recitals, statements,
representations or warranties made by the Issuer contained in this Agreement or
in any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other document furnished in connection herewith, or for
any failure of the Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Issuer. Each Funding Agent shall not be
deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from the Issuer or any member of the related
Investor Group.
SECTION 5.11    Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Issuer), independent accountants and other experts selected by such
Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may


33

--------------------------------------------------------------------------------





take or refrain from taking any action, as such Funding Agent shall deem
advisable and in the best interests of the related Investor Group. Each Funding
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the related Investor Group and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the related Investor Group.
SECTION 5.12    Non-Reliance on the Funding Agent and Other Purchasers. The
related Investor Group expressly acknowledges that its Funding Agent and any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
not made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Issuer, shall be deemed to constitute any representation or warranty by
such Funding Agent. The related Investor Group represents and warrants to such
Funding Agent that it has and will, independently and without reliance upon such
Funding Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Issuer and made its own decision to enter into this
Agreement.
SECTION 5.13    The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Issuer or any Affiliate of the Issuer as
though such Funding Agent were not a Funding Agent hereunder.
SECTION 5.14    Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.01    The Issuer and Guarantors. The Issuer and the Guarantors jointly
and severally represent and warrant to the Administrative Agent and each Lender
Party, as of the date of this Agreement and as of the date of each Advance made
hereunder, that:
(a)    each of their representations and warranties made in favor of the Trustee
or the Noteholders in the Indenture and the other Transaction Documents (other
than a Transaction Document relating solely to a Series of Notes other than the
Series 2018-1 Notes) is true and correct (a) if not qualified as to materiality
or Material Adverse Effect, in all material respects and (b) if qualified as to
materiality or Material Adverse Effect, in all respects, as of the date
originally made, as of the date hereof and as of the Series 2018-1 Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
(b)    no (i) Potential Rapid Amortization Event, Rapid Amortization Event,
Default or Event of Default has occurred and is continuing and (ii) Cash Flow
Sweeping Period is in effect;
(c)    assuming the representations and warranties of each Lender Party set
forth in Section 6.03 of this Agreement are true and correct, neither they nor
or any of their Affiliates, have, directly or through an agent, engaged in any
form of general solicitation or general advertising in connection with the
offering of the Series 2018-1 Class A-1 Notes under the Securities Act or in any
manner involving a public offering


34

--------------------------------------------------------------------------------





within the meaning of Section 4(a)(2) of the Securities Act including, but not
limited to, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; provided that no representation or warranty
is made with respect to the Lender Parties and their Affiliates; and none of the
Issuer nor any of its Affiliates has entered into any contractual arrangement
with respect to the distribution of the Series 2018-1 Class A-1 Notes, except
for this Agreement and the other Transaction Documents, and the Issuer will not
enter into any such arrangement;
(d)    neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2018-1 Class A-1 Notes in a manner
that would require the registration of the Series 2018-1 Class A-1 Notes under
the Securities Act;
(e)    assuming the representations and warranties of each Lender Party set
forth in Section 6.03 of this Agreement are true and correct, the offer and sale
of the Series 2018-1 Class A-1 Notes in the manner contemplated by this
Agreement is a transaction exempt from the registration requirements of the
Securities Act, and the Base Indenture is not required to be qualified under the
Trust Indenture Act;
(f)    no Securitization Entity is required, or will be required as a result of
the making of Advances and Swingline Loans and the issuance of Letters of Credit
hereunder and the use of proceeds therefrom, to register as an “investment
company” under the 1940 Act; in connection with the foregoing, the Issuer is
relying on an exclusion from the definition of “investment company” under
Section 3(a)(1) of the Investment Company Act, although additional exemptions or
exclusions may be available to the Issuer; the Issuer does not constitute a
“covered fund” for purposes of Section 619 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, otherwise known as the “Volcker Rule.”
(g)    the Issuer has furnished to the Administrative Agent and each Funding
Agent true, accurate and complete copies of all other Transaction Documents
(excluding Series Supplements and other Transaction Documents relating solely to
a Series of Notes other than the Series 2018-1 Notes) to which they are a party
as of the Series 2018-1 Closing Date, all of which Transaction Documents are in
full force and effect as of the Series 2018-1 Closing Date and no terms of any
such agreements or documents have been amended, modified or otherwise waived as
of such date, other than such amendments, modifications or waivers about which
the Issuer has informed each Funding Agent, the Swingline Lender and the L/C
Provider;
(h)    to the knowledge of the Issuer and the Guarantors, the operations of the
Issuer and the Guarantors and their respective subsidiaries are and have been
conducted at all times in the past five years in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Issuer, the Guarantors
or their respective subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Issuer or the Guarantors, threatened;
(i)    none of the Issuer or the Guarantors or any of their respective
subsidiaries nor, to the knowledge of any of the Issuer, the Guarantors, or, any
director, officer, manager, member, agent or affiliate of any of the Issuer or
the Guarantors, or any of their respective subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department


35

--------------------------------------------------------------------------------





(“OFAC”); and the Issuer and the Guarantors will not directly or indirectly use
the proceeds of the Advances, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of making payments in violation of U.S. sanctions
administered by OFAC;
(j)    none of the Issuer or the Guarantors, nor to the knowledge of the Issuer
or the Guarantors, any of their respective directors, officers, managers,
members, agents or employees, has during the last five (5) years: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions or any applicable provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”), the U.K Bribery Act 2010, or any other
similar law of any other jurisdiction in which it operates its business,
including, in each case, the rules and regulations thereunder; or (iv) otherwise
made any unlawful bribe, rebate, unlawful payoff, unlawful influence payment,
unlawful kickback or other unlawful payment;
(k)    the representations and warranties contained in Section 4.6 of the
Guarantee and Collateral Agreement and Section 7.13 of the Indenture are true
and correct in all material respects; and
(l)    the Series 2018-1 Class A-1 Advance Notes and each Advance hereunder is
an “eligible asset” as defined in Rule 3a-7 under the Investment Company Act.
SECTION 6.02    The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party that no Manager Termination Event has
occurred and is continuing as a result of any representation and warranty made
by it in any Transaction Document (other than a Transaction Document relating
solely to a Series of Notes other than the Series 2018-1 Notes) to which it is a
party (including any representations and warranties made by it as Manager) being
inaccurate.
SECTION 6.03    Lender Parties. Each of the Lender Parties represents and
warrants to the Issuer and the Manager as of the date hereof (or, in the case of
a successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become or be deemed to become a party hereto) that:
(a)    it has had an opportunity to discuss the Issuer’s and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2018-1 Class A-1 Notes, with the Issuer and the
Manager and their respective representatives;
(b)    it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2018-1 Class A-1 Notes;
(c)    it is purchasing the Series 2018-1 Class A-1 Notes for its own account,
or for the account of one or more “accredited investors” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that
meet the criteria described in clause (b) above and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to a distribution in violation of the Securities Act, subject, nevertheless, to
the understanding that the disposition of its property shall at all times be and
remain within its control, and neither it nor its Affiliates has engaged


36

--------------------------------------------------------------------------------





in any general solicitation or general advertising within the meaning of the
Securities Act, or the rules and regulations promulgated thereunder, with
respect to the Series 2018-1 Class A-1 Notes;
(d)    it understands that (i) the Series 2018-1 Class A-1 Notes have not been
and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Issuer, (ii) the Issuer is
not required to register the Series 2018-1 Class A-1 Notes under the Securities
Act or any applicable state securities laws or the securities laws of any other
jurisdiction, (iii) any permitted transferee hereunder must meet the criteria in
clause (b) above and (iv) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2018-1 Supplement
and Section 9.03 or 9.17, as applicable, of this Agreement;
(e)    it will comply with the requirements of Section 6.03(d), above, in
connection with any transfer by it of the Series 2018-1 Class A-1 Notes;
(f)    it understands that the Series 2018-1 Class A-1 Notes will bear the
legend set out in the form of Series 2018-1 Class A-1 Notes attached to the
Series 2018-1 Supplement and be subject to the restrictions on transfer
described in such legend;
(g)    it will obtain for the benefit of the Issuer from any purchaser of the
Series 2018-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and
(h)    it has executed a Purchaser’s Letter substantially in the form of Exhibit
D hereto.
ARTICLE VII
CONDITIONS
SECTION 7.01    Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2018-1 Class A-1 Notes hereunder on
the Series 2018-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:
(a)    the Base Indenture, the Series 2018-1 Supplement, the Guarantee and
Collateral Agreement and the other Transaction Documents shall be in full force
and effect;
(b)    on the Series 2018-1 Closing Date, the Administrative Agent shall have
received a letter, in form and substance reasonably satisfactory to it, from
Kroll stating that the Series 2018-1 Class A-1 Notes have received a rating of
not less than BBB; and
(c)    at the time of such issuance, the additional conditions set forth in
Schedule III and all other conditions to the issuance of the Series 2018-1 Class
A-1 Notes under the Indenture shall have been satisfied or waived.
SECTION 7.02    Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the


37

--------------------------------------------------------------------------------





conditions precedent that (a) each Funding Agent shall have received a duly
executed and authenticated Series 2018-1 Class A-1 Advance Note registered in
its name or in such other name as shall have been directed by such Funding Agent
and stating that the principal amount thereof shall not exceed the Maximum
Investor Group Principal Amount of the related Investor Group, (b) each of the
Swingline Lender and the L/C Provider shall have received a duly executed and
authenticated Series 2018-1 Class A-1 Swingline Note or Series 2018-1 Class A-1
L/C Note, as applicable, registered in its name or in such other name as shall
have been directed by it and stating that the principal amount thereof shall not
exceed the Swingline Commitment or L/C Commitment, respectively, and (c) the
Issuer shall have paid all fees required to be paid by it under the Transaction
Documents on the Series 2018-1 Closing Date, including all fees required
hereunder.
SECTION 7.03    Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to Section
2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline Lender
to fund any Swingline Loan (including the initial one) and of the L/C Provider
to provide any Letter of Credit (including the initial one), respectively, shall
be subject to the conditions precedent that on the date of such funding or
provision, before and after giving effect thereto and to the application of any
proceeds therefrom, the following statements shall be true (without regard to
any waiver, amendment or other modification of this Section 7.03 or any
definitions used herein consented to by the Control Party unless Investors
holding more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, two thirds of the Commitments (provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and been declared by the Control Party
pursuant to Section 9.1(a), (b), (c) or (d) of the Base Indenture, or has
occurred pursuant to Section 9.1(e) of the Base Indenture consent to such
waiver, amendment or other modification from all Investors (provided that it
shall not be the obligation of the Control Party to obtain such consent from the
Investors) as well as the Control Party is required for purposes of this Section
7.03 provided that if a Rapid Amortization Event under clause Section 9.1(d) of
the Base Indenture has ceased to be in effect in accordance with the proviso
thereto, then no consent of any Person shall be required for such Rapid
Amortization Event to cease to be in effect for purposes of this Agreement); and
provided further that if the second proviso to Section 9.01 is applicable to
such waiver, amendment or other modification, then consent to such waiver,
amendment or other modification from the Persons required by such proviso shall
also be required for purposes of this this Section 7.03):
(a)    (i) the representations and warranties of the Issuer set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (A) if qualified as
to materiality or Material Adverse Effect, in all respects and (B) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct (x) if
qualified as to materiality, in all respects, and (y) if not so qualified, in
all material respects, as of such earlier date);
(b)    no Default, Event of Default, Potential Rapid Amortization Event, Cash
Trap Sweeping Trigger or Rapid Amortization Event will be in existence at the
time of, or after giving effect to, such funding or issuance;


38

--------------------------------------------------------------------------------





(c)    the DSCR as calculated as of the immediately preceding Quarterly
Calculation Date shall not be less than 1.75x;
(d)    in the case of any Borrowing, except to the extent an advance request is
expressly deemed to have been delivered hereunder, the Issuer shall have
delivered or have been deemed to have delivered to the Administrative Agent an
executed advance request in the form of Exhibit A-1 hereto with respect to such
Borrowing (each such request, an “Advance Request” or a “Series 2018-1 Class A-1
Advance Request”);
(e)    [reserved];
(f)    each representation and warranty made by the Manager (in its capacity as
the Manager) in the Management Agreement is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects as of the date originally made, as of the date hereof and as of the
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct (x) if qualified
as to materiality, in all respects, and (y) if not so qualified, in all material
respects, as of such earlier date);
(g)    the Senior Notes Interest Reserve Amount (including any Senior Notes
Interest Reserve Account Deficit Amount) will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw; provided that a portion of the proceeds of such draw may be used
to fund and/or maintain such Senior Notes Interest Reserve Amount;
(h)    all Undrawn Commitment Fees, Administrative Agent Fees and L/C Quarterly
Fees due and payable on or prior to the date of such funding or issuance shall
have been paid in full; and
(i)    all conditions to such extension of credit or provision specified in
Section 2.02, 2.03, 2.06 or 2.07 of this Agreement, as applicable, shall have
been satisfied.
The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Issuer and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.
ARTICLE VIII
COVENANTS
SECTION 8.01    Covenants. Each of the Issuer and the Manager, severally,
covenants and agrees that, until all Aggregate Unpaids have been paid in full
and all Commitments, the Swingline Commitment and the L/C Commitment have been
terminated, it will:
(a)    unless waived in writing by the Control Party in accordance with Section
9.7 of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Transaction Document to
which it is a party;
(b)    not amend, modify, waive or give any approval, consent or permission
under any provision of the Base Indenture or any other Transaction Document to
which it is a party unless any such amendment, modification, waiver or other
action is in writing and made in accordance with the terms of the Base Indenture
or such other Transaction Document, as applicable;


39

--------------------------------------------------------------------------------





(c)    reasonably concurrently with the time any report, notice or other
document is provided to the Rating Agency and/or the Trustee, or caused to be
provided, by the Issuer or the Manager under the Base Indenture (including,
without limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or under the
Series 2018-1 Supplement, provide the Administrative Agent (and the
Administrative Agent shall promptly provide a copy thereof to the Lender
Parties) with a copy of such report, notice or other document; provided,
however, that neither the Manager nor the Issuer shall have any obligation under
this Section 8.01(c) to deliver to the Administrative Agent copies of any
Quarterly Noteholders' Reports that relate solely to a Series of Notes other
than the Series 2018-1 Class A-1 Notes;
(d)    once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours and without unreasonable interference with the business and
operation of the Manager, permit any one or more of the Administrative Agent,
any Funding Agent, the Swingline Lender or the L/C Provider, or any of their
respective agents, representatives or permitted assigns, at the Issuer’s
expense, access (as a group, and not individually unless only one such Person
desires such access) to the offices of the Manager, the Issuer and the
Guarantors, (i) to examine and make copies of and abstracts from all
documentation relating to the Collateral on the same terms as are provided to
the Trustee under Section 8.6 of the Base Indenture, and (ii) to visit the
offices and properties of the Manager, the Issuer and the Guarantors for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Collateral, or the administration and
performance of the Base Indenture, the Series 2018-1 Supplement and the other
Transaction Documents with one or more officers or managers of the Manager, the
Issuer and/or the Guarantors, as applicable, having knowledge of such matters;
provided, however, that upon the occurrence and continuation of a Potential
Rapid Amortization Event, Rapid Amortization Event, Cash Flow Sweeping Period,
Default or Event of Default, the Administrative Agent, any Funding Agent, the
Swingline Lender or the L/C Provider, or any of their respective agents,
representatives or permitted assigns, at the Issuer’s expense may do any of the
foregoing at any time during normal business hours and without advance notice;
and provided, further, that the Funding Agents, the Swingline Lender and the L/C
Provider will be permitted to provide input to the Administrative Agent with
respect to the timing of delivery, and content, of the Annual Inspection Notice;
(e)        not take, or cause to be taken, any action, including, without
limitation, acquiring any margin stock (as such term is defined under the
regulations of the Board of Governors of the Federal Reserve System, “Margin
Stock”), that could cause the transactions contemplated by the Transaction
Documents to fail to comply with the regulations of the Board of Governors of
the Federal Reserve System, including Regulations T, U and X thereof;
(f)        not permit any amounts owed with respect to the Series 2018-1 Class
A-1 Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;
(g)    promptly provide such additional financial and other information with
respect to the Transaction Documents (other than Series Supplements and
Transaction Documents relating solely to a Series of Notes other than the Series
2018-1 Notes), the Issuer, the Manager or the Guarantors as the Administrative
Agent may from time to time reasonably request; provided, however, that neither
the Issuer nor the Manager shall be required to produce reports or other
information that they do not currently produce and which, in the reasonable
judgment of the Manager, would be unreasonably expensive or burdensome to
prepare or produce or for which the disclosure thereof would violate any
applicable law, statute, rule, regulation, confidentiality provision or court
order


40

--------------------------------------------------------------------------------





(h)    deliver to the Administrative Agent (and the Administrative Agent shall
promptly provide a copy thereof to the Lender Parties), the financial statements
prepared pursuant to Section 4.1 of the Base Indenture reasonably
contemporaneously with the delivery of such statements under the Base Indenture;
(i)    in addition to the conditions set forth in Section 2.2(b) of the Base
Indenture, for so long as the Series 2018-1 Class A-1 Notes are Outstanding,
obtain the consent of the Administrative Agent to the issuance of any additional
Series of Class A-1 Notes (which consent shall be deemed to have been given
unless an objection is delivered to the Issuer within ten (10) Business Days
after written notice of such proposed issuance is delivered to the
Administrative Agent; and
(j)    use the proceeds of the Series 2018-1 Class A-1 Notes (including Letters
of Credit) may be used for general corporate purposes of the Securitization
Entities and the Non-Securitization Entities, including the making of
distributions and the funding of acquisitions by any Securitization Entities or
Non-Securitization Entity, in each case, to the extent permitted under, and in
accordance with the terms of, the Base Indenture and the other Transaction
Documents, including Sections 5.16 and 8.18 and of the Base Indenture.
ARTICLE IX
MISCELLANEOUS PROVISIONS
SECTION 9.01    Amendments. No amendment to or waiver or other modification of
any provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Issuer, shall in any event be effective unless the same shall be
in writing and signed by the Issuer with the written consent of (A) the
Administrative Agent and (B) other than in respect of amendments pursuant to
Section 3.04, Investor Groups holding more than (i) if no single Investor Group
holds more than 50% of the Commitments, 50% of the Commitments or (ii) if a
single Investor Group holds more than 50% of the Commitments, two thirds of the
Commitments (“Required Investor Groups”); provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether such
threshold percentage of Commitments has been met; provided, however, that, in
addition, (i) the prior written consent of each affected Investor shall be
required in connection with any amendment, modification or waiver that (x)
increases the amount of the Commitment of such Investor, extends the Commitment
Termination Date or the Class A-1 Notes Renewal Date for such Investor, modifies
the conditions to funding the Commitment or otherwise subjects such Investor to
any increased or additional duties or obligations hereunder or in connection
herewith (it being understood and agreed that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitments shall not constitute an increase of the
Commitments of any Lender Party), (y) reduces the amount or delays the timing of
payment of any principal, interest, fees or other amounts payable to such
Investor hereunder or (z) would have an effect comparable to any of those set
forth in Section 13.2(a) of the Base Indenture that require the consent of each
Noteholder or each affected Noteholder; (ii) any amendment, modification or
waiver that affects the rights or duties of any of the Swingline Lender, the L/C
Provider, the Administrative Agent or the Funding Agents shall require the prior
written consent of such affected Person; and (iii) the prior written consent of
each Investor, the Swingline Lender, the L/C Provider, the Administrative Agent
and each Funding Agent shall be required in connection with any amendment,
modification or waiver of this Section 9.01. For purposes of any provision of
any other Indenture Document relating to any vote, consent, direction or the
like to be given by the Series 2018-1 Class A-1 Noteholders, such vote, consent,
direction or the like shall be given by the Holders of the Series 2018-1 Class
A-1 Advance Notes only and not by the Holders of any Series 2018-1 Class A-1
Swingline Notes or Series 2018-1 Class A-1 L/C Notes except to the extent that
such vote, consent, direction or the like is to be given by each affected
Noteholder and the Holders of any Series 2018-1


41

--------------------------------------------------------------------------------





Class A-1 Swingline Notes or Series 2018-1 Class A-1 L/C Notes would be affected
thereby. In addition, the provisions of Section 6.01(k) may not be amended or
waived without confirmation from Standard & Poor’s that the rating of the
commercial paper notes of each Conduit Investor then rated by it will not be
reduced or withdrawn as a result thereof. Each Series 2018-1 Class A-1
Noteholder hereby authorizes the Administrative Agent to consent to any
amendment pursuant Section 3.04 or pursuant to the last paragraph of Section
13.1(a) of the Base Indenture.
Each Committed Note Purchaser will notify the Issuer in writing whether or not
it will consent to a proposed amendment, waiver or other modification of this
Agreement and, if applicable, any condition to such consent, waiver or other
modification. If a Committed Note Purchaser notifies the Issuer in writing that
such Committed Note Purchaser either (I) will not consent to an amendment to or
waiver or other modification of any provision of this Agreement or (II)
conditions its consent to such an amendment, waiver or other modification of any
provision of this Agreement upon the payment of an amendment fee, the Issuer may
replace every member (but not any subset thereof) of such Committed Note
Purchaser’s entire Investor Group by giving written notice to each member of
such Investor Group and the Administrative Agent designating one or more Persons
that are willing and able to purchase each member of such Investor Group’s
rights and obligations under this Agreement for a purchase price that with
respect to each such member of such Investor Group will equal the amount owed to
each such member of such Investor Group with respect to the Series 2018-1 Class
A-1 Advance Notes (whether arising under the Indenture, this Agreement, the
Series 2018-1 Class A-1 Advance Notes or otherwise). Upon receipt of such
written notice, each member of such Investor Group shall assign its rights and
obligations under this Agreement pursuant to and in accordance with Sections
9.17(a), (b) and (c), as applicable, in consideration for such purchase price
and at the reasonable expense of the Issuer (including, without limitation, the
reasonable documented fees and out-of-pocket expenses of counsel to each such
member); provided, however, that no member of such Investor Group shall be
obligated to assign any of its rights and obligations under this Agreement if
the purchase price to be paid to such member is not at least equal to the amount
owed to such member with respect to the Series 2018-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the Series 2018-1 Class
A-1 Advance Notes or otherwise). In addition, notwithstanding the terms of
Section 2.05, the Issuer may also effect a permanent reduction in the Series
2018-1 Class A-1 Notes Maximum Principal Amount and a corresponding reduction in
the Commitment Amount solely of such Committed Note Purchaser and Maximum
Investor Group Principal Amount solely of such Investor Group on a non-ratable
basis; provided that (i) any such reduction will be limited to the undrawn
portion of such Commitments, although any such reduction may be combined with a
Voluntary Decrease effected pursuant to and in accordance with Section 2.2(b) of
the Series 2018-1 Supplement, applied solely with respect to such Committed Note
Purchaser and such Investor Group.


The Issuer and the Lender Parties shall negotiate any amendments, waivers,
consents, supplements or other modifications to this Agreement or the other
Transaction Documents that require the consent of the Lender Parties in good
faith and any consent required to be given by the Lender Parties shall not be
unreasonably denied, conditioned or delayed. Pursuant to Section 9.05(a), the
Lender Parties shall be entitled to reimbursement by the Issuer for the
reasonable expenses incurred by the Lender Parties in reviewing and approving
any such amendment, waiver, consent, supplement or other modification to this
Agreement or any Transaction Document. The Administrative Agent agrees to
provide notice to each Investor Group of any amendment to this Agreement,
regardless of whether the consent of such Investor is required for such
amendment to become effective.
SECTION 9.02    No Waiver; Remedies. Any waiver, consent or approval given by
any party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and


42

--------------------------------------------------------------------------------





no waiver by a party of any breach or default under this Agreement shall be
deemed a waiver of any other breach or default. No failure on the part of any
party hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder, or any abandonment or discontinuation of steps to enforce the
right, power or privilege, preclude any other or further exercise thereof or the
exercise of any other right. No notice to or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in the
same, similar or other circumstances. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
SECTION 9.03    Binding on Successors and Assigns.
(a)    This Agreement shall be binding upon, and inure to the benefit of, the
Issuer, the Manager, the Lender Parties, the Funding Agents, the Administrative
Agent and their respective successors and assigns; provided, however, that none
of the Issuer nor the Manager may assign its rights or obligations hereunder or
in connection herewith or any interest herein (voluntarily, by operation of law
or otherwise) without the prior written consent of each Lender Party (other than
any Defaulting Investor); provided further that nothing herein shall prevent the
Issuer from assigning its rights (but none of its duties or liabilities) to the
Trustee under the Base Indenture and the Series 2018-1 Supplement; and provided,
further that none of the Lender Parties may transfer, pledge, assign, sell
participations in or otherwise encumber its rights or obligations hereunder or
in connection herewith or any interest herein except as permitted under Section
6.03, Section 9.17 and this Section 9.03. Nothing expressed herein is intended
or shall be construed to give any Person other than the Persons referred to in
the preceding sentence any legal or equitable right, remedy or claim under or in
respect of this Agreement except as provided in Section 9.16.
(b)    Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement. In addition, any Investor may at any time sell
participations to any Person in all or a portion of such Investor’s rights
and/or obligations under this Agreement, the Series 2018-1 Class A-1 Notes and
the Advances made thereunder and, in connection therewith, any other Transaction
Document to which it is a party, and such participant, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement; provided that (i) such Investor’s obligations
under this Agreement shall remain unchanged, (ii) such Investor shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Issuer, the Administrative Agent, the Swingline
Lender, the L/C Provider and each other Investor shall continue to deal solely
and directly with such Investor in connection with such Investor’s rights and
obligations under this Agreement.
(c)    In addition to its rights under Section 9.17, each Conduit Investor may
at any time assign its rights in the Series 2018-1 Class A-1 Advance Notes (and
its rights hereunder and under the Transaction Documents) to its related
Committed Note Purchaser or, subject to Section 6.03 and Section 9.17(f), its
related Program Support Provider or any Affiliate of any of the foregoing, in
each case in accordance with the applicable provisions of the Indenture.
Furthermore, each Conduit Investor may at any time grant a security interest in
and lien on, all or any portion of its interests under this Agreement, its
Series 2018-1 Class A-1 Advance Note and all Transaction Documents to (i) its
related Committed Note Purchaser, (ii) its Funding Agent, (iii) any Program
Support Provider who, at any time now or in the future, provides program
liquidity or credit enhancement, including, without limitation, an insurance
policy for such Conduit Investor relating to the Commercial Paper or the Series
2018-1 Class A-1 Advance Notes, (iv) any other Person who, at any time now or in
the future, provides liquidity or credit enhancement for the Conduit


43

--------------------------------------------------------------------------------





Investors, including, without limitation, an insurance policy relating to the
Commercial Paper or the Series 2018-1 Class A-1 Advance Notes, (v) any
collateral trustee or collateral agent for any of the foregoing or (vi) a
trustee or collateral agent for the benefit of the holders of the commercial
paper notes or other senior indebtedness of such Conduit Investor appointed
pursuant to such Conduit Investor’s program documents; provided, however, that
any such security interest or lien shall be released upon assignment of its
Series 2018-1 Class A-1 Advance Note to its related Committed Note Purchaser.
Each Committed Note Purchaser may assign its Commitment, or all or any portion
of its interest under its Series 2018-1 Class A-1 Advance Note, this Agreement
and the Transaction Documents to any Person to the extent permitted by Section
9.17. Notwithstanding any other provisions set forth in this Agreement, each
Committed Note Purchaser may at any time create a security interest in all or
any portion of its rights under this Agreement, its Series 2018-1 Class A-1
Advance Note and the Transaction Documents in favor of any Federal Reserve Bank
in accordance with Regulation A of the F.R.S. Board or any similar foreign
entity.
SECTION 9.04    Termination; Survival of Agreement. This Agreement shall
terminate upon the payment in full of all interest on and principal of the
Series 2018-1 Class A-1 Notes, and all other amounts owed to the Lender Parties,
the Funding Agents and the Administrative Agent hereunder and under the Series
2018-1 Supplement, the expiration of all Letters of Credit hereunder (or the
cash collateralization or rollover thereof in accordance with the terms of this
Agreement) and the termination or permanent reduction to zero of the
Commitments, the Swingline Commitment and the L/C Commitment. All covenants,
agreements, representations and warranties made herein and in the Series 2018-1
Class A-1 Notes delivered pursuant hereto shall survive the making and the
repayment of the Advances, the Swingline Loans and the Letters of Credit and the
execution and delivery of this Agreement and the Series 2018-1 Class A-1 Notes
and shall continue in full force and effect until this Agreement so terminates.
In addition, the obligations of the Issuer and the Lender Parties under Sections
3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive the termination of
this Agreement. The Administrative Agent, on the reasonable request of the
Issuer, shall execute proper instruments acknowledging confirmation of and
termination of this Agreement in form and substance reasonably satisfactory to
the Administrative Agent.
SECTION 9.05    Payment of Costs and Expenses; Indemnification.
(a)    Payment of Costs and Expenses. The Issuer and the Guarantors jointly and
severally agree to pay (by depositing such amounts into the Collection Account
to be distributed subject to and in accordance with the Priority of Payments),
(A) on the Series 2018-1 Closing Date (if invoiced at least one (1) Business Day
prior to such date) and (B) on or before five (5) Business Days after written
demand (in all other cases), all reasonable documented out-of-pocket expenses of
the Administrative Agent, each initial Funding Agent and each initial Lender
Party (including the reasonable fees and out-of-pocket expenses of one external
counsel to each of the foregoing), if any (but excluding, for the avoidance of
doubt, fees and expenses, whether allocated or otherwise, in respect of in-house
counsel), as well as the fees and expenses of the Rating Agency) in connection
with (i) the negotiation, preparation, execution and delivery of this Agreement
and of each other Transaction Document, including schedules and exhibits,
whether or not the transactions contemplated hereby or thereby are consummated
(including, without limitation, such reasonable and documented out-of-pocket
expenses for the Committed Note Purchasers’ due diligence investigation,
consultants’ fees and travel expenses and such fees incurred on or before the
Series 2018-1 Closing Date to the extent invoiced at least one (1) Business Day
prior to such date), the administration and syndication of this Agreement and of
each other Transaction Document and the taking of any other action (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding (including, without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, this Agreement and of each other Transaction Document;
and (ii) any amendments, waivers, consents,


44

--------------------------------------------------------------------------------





supplements or other modifications to this Agreement or any other Transaction
Document as may from time to time hereafter be proposed by the Manager or the
Securitization Entities. The Issuer and the Guarantors further jointly and
severally agree to pay, subject to and in accordance with the Priority of
Payments, and to hold the Administrative Agent, each Funding Agent and each
Lender Party harmless from all liability for (x) any breach by the Issuer of its
obligations under this Agreement, (y) all reasonable documented out-of-pocket
costs incurred by the Administrative Agent, such Funding Agent or such Lender
Party including the reasonable and documented fees and out-of-pocket expenses of
counsel to each of the foregoing (excluding fees and expenses of in-house
counsel), if any, in enforcing this Agreement or in connection with the
negotiation of any restructuring or “work-out”, whether or not consummated, of
the Transaction Documents and (z) any Non-Excluded Taxes that may be payable in
connection with (1) the execution or delivery of this Agreement, (2) any
Borrowing or Swingline Loan hereunder, (3) the issuance of the Series 2018-1
Class A-1 Notes, (4) any Letter of Credit hereunder or (5) any other Transaction
Documents. The Issuer and the Guarantors also jointly and severally agree to
reimburse, subject to and in accordance with the Priority of Payments, the
Administrative Agent, such Funding Agent and Lender Party upon demand for all
reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Funding Agent and such Lender Party in connection with the enforcement of this
Agreement or any other Transaction Documents. Notwithstanding the foregoing,
other than in connection with a sale or assignment pursuant to Section 9.18(a),
the Issuer and/or the Guarantors shall have no obligation to reimburse any
Lender Party for any of the fees and/or expenses incurred by such Lender Party
with respect to its sale or assignment of all or any part of its respective
rights and obligations under this Agreement and the Series 2018-1 Class A-1
Notes pursuant to Section 9.03 or Section 9.17.
(b)    Indemnification of the Lender Parties. In consideration of the execution
and delivery of this Agreement by the Lender Parties, the Securitization
Entities hereby agree to jointly and severally indemnify and hold each Lender
Party, each Funding Agent and the Administrative Agent (each in its capacity as
such) and each of their officers, directors, employees and agents (collectively,
the “Indemnified Parties”) harmless (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages, and reasonable and documented
out-of-pocket costs and expenses incurred in connection therewith (irrespective
of whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2018-1 Class
A-1 Notes), including reasonable and documented out-of-pocket attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to:
(i)    any transaction financed or to be financed in whole or in part, directly
or indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or
(ii)    the entering into and performance of this Agreement and any other
Transaction Document by any of the Indemnified Parties;
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence, bad faith or willful misconduct or breach of representations set
forth herein as determined by a final, non-appealable judgment of a court of
competent jurisdiction. If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Securitization Entities hereby jointly and
severally agree to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
The indemnity set forth in this Section 9.05(b)


45

--------------------------------------------------------------------------------





shall in no event include indemnification for special, punitive, consequential
or indirect damages of any kind or for any Class A-1 Taxes which shall be
covered by (or expressly excluded from) the indemnification provided in Section
3.08 or for any transfer Class A-1 Taxes with respect to its sale or assignment
of all or any part of its respective rights and obligations under this Agreement
and the Series 2018-1 Class A-1 Notes pursuant to Section 9.17. The Issuer shall
give notice to the Rating Agency of any claim for Indemnified Liabilities made
under this Section 9.05(b).
(c)    Indemnification of the Administrative Agent and each Funding Agent. In
consideration of the execution and delivery of this Agreement by the
Administrative Agent and the related Funding Agent, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to
indemnify and hold the Administrative Agent and each of its officers, directors,
employees, affiliates and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable costs and expenses incurred in connection therewith (solely to the
extent not reimbursed by or on behalf of the Issuer or the Guarantors)
(irrespective of whether any such Applicable Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2018-1 Class A-1 Notes), including reasonable attorneys’ fees and
disbursements (collectively, the “Applicable Agent Indemnified Liabilities”),
incurred by the Applicable Agent Indemnified Parties or any of them (whether in
prosecuting or defending against such actions, suits or claims) to the extent
resulting from, or arising out of, or relating to the entering into and
performance of this Agreement and any other Transaction Document by any of the
Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent
Indemnified Party by reason of the relevant Applicable Agent Indemnified Party’s
gross negligence, bad faith or willful misconduct. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Applicable Agent Indemnified Liabilities that is permissible under applicable
law. The indemnity set forth in this Section 9.05(c) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Class A-1 Taxes which shall be covered by (or expressly excluded from) the
indemnification provided in Section 3.08.
SECTION 9.06    Characterization as Transaction Document; Entire Agreement. This
Agreement shall be deemed to be a Transaction Document for all purposes of the
Base Indenture and the other Transaction Documents. This Agreement, together
with the Base Indenture, the Series 2018-1 Supplement, the documents delivered
pursuant to Article VII and the other Transaction Documents, including the
exhibits and schedules thereto, contains a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto.
SECTION 9.07    Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address, or
e-mail address set forth below its signature hereto, in the case of the Issuer
or the Manager, or on Schedule II, in the case of the Lender Parties, the
Administrative Agent and the Funding Agents, or in each case at such other
address or e-mail address as may be designated by such party in a notice to the
other parties. Any notice, if mailed and properly addressed with postage


46

--------------------------------------------------------------------------------





prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by e-mail, shall be
deemed given when received.
SECTION 9.08    Severability of Provisions. Any covenant, provision, agreement
or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement.
SECTION 9.09    Tax Characterization. (a) Each party to this Agreement (i)
acknowledges that it is the intent of the parties to this Agreement that, for
accounting purposes and for all federal, state and local income and franchise
tax purposes, the Series 2018-1 Class A‑1 Notes will be treated as evidence of
indebtedness, (ii) agrees to treat the Series 2018-1 Class A‑1 Notes for all
such purposes as indebtedness and (iii) agrees that the provisions of the
Transaction Documents shall be construed to further these intentions.
(a)    Each Series 2018-1 Class A-1 Noteholder shall, acting solely for this
purpose as an agent of the Issuer, maintain a register on which it enters the
name and address of each related Lender Party (and, if applicable, Program
Support Provider) and the applicable portions of the Series 2018-1 Class A-1
Outstanding Principal Amount (and stated interest) with respect to such Series
2018-1 Class A-1 Noteholder of each Lender Party (and, if applicable, Program
Support Provider) that has an interest in such Series 2018-1 Class A-1
Noteholder’s Series 2018-1 Class A-1 Notes (the “Series 2018-1 Class A-1 Notes
Register”), provided that no Series 2018-1 Class A-1 Noteholder shall have any
obligation to disclose all or any portion of the Series 2018-1 Class A-1 Notes
Register to any Person except to the extent that such disclosure is necessary to
establish that such Series 2018-1 Class A-1 Notes are in registered form under
Section 5f.103-1(c) of the U.S. Treasury regulations.
SECTION 9.10    No Proceedings; Limited Recourse.
(a)    The Securitization Entities. Each of the parties hereto (other than the
Issuer) hereby covenants and agrees that, prior to the date that is one year and
one day after the payment in full of the last maturing Note issued by the Issuer
pursuant to the Base Indenture, it will not institute against, or join with any
other Person in instituting against, any Securitization Entity, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law, all as more
particularly set forth in Section 14.13 of the Base Indenture and subject to any
retained rights set forth therein; provided, however, that nothing in this
Section 9.10(a) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from the Securitization Entities pursuant to this
Agreement, the Series 2018-1 Supplement, the Base Indenture or any other
Transaction Document. In the event that a Lender Party (solely in its capacity
as such) takes action in violation of this Section 9.10(a), each affected
Securitization Entity shall file or cause to be filed an answer with the
bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Securitization Entity
or the commencement of such action and raise or cause to be raised the defense
that such Person has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert. Nothing contained herein shall preclude
participation by a Lender Party in the assertion or defense of its claims in any
such proceeding involving any Securitization Entity. The obligations of the
Issuer under this Agreement are solely the limited liability company or
corporate, as the case may be, obligations of the Issuer.
(b)    The Conduit Investors. Each of the parties hereto hereby covenants and
agrees that it will not, prior to the date that is one year and one day after
the payment in full of all Commercial Paper or other debt securities or
instruments issued by a Conduit Investor, institute against, or join with any
other


47

--------------------------------------------------------------------------------





Person in instituting against, such Conduit Investor, any bankruptcy,
reorganization, arrangement, insolvency, examination or liquidation proceedings,
or other proceedings under any federal or state (or any other jurisdiction with
authority over such Conduit Investor) bankruptcy or similar law; provided,
however, that, subject to Section 9.10(d), nothing in this Section 9.10(b) shall
constitute a waiver of any right to indemnification, reimbursement or other
payment from such Conduit Investor pursuant to this Agreement. In the event that
any such party takes action in violation of this Section 9.10(b), such related
Conduit Investor may file an answer with the bankruptcy court or otherwise
properly contest or cause to be contested the filing of such a petition by any
such party against such Conduit Investor or the commencement of such action and
raise or cause to be raised the defense that such party has agreed in writing
not to take such action and should be estopped and precluded therefrom and such
other defenses, if any, as its counsel advises that it may assert. Nothing
contained herein shall preclude participation by any of the Securitization
Entities, the Manager or a Lender Party in assertion or defense of its claims in
any such proceeding involving a Conduit Investor. Subject to Section 9.10(d),
the obligations of the Conduit Investors under this Agreement are solely the
corporate obligations of the Conduit Investors. No recourse shall be had for the
payment of any amount owing in respect of this Agreement, including any
obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence, bad faith or
willful misconduct.
(c)    [Reserved].
(d)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Investor shall be obligated to pay any fees, costs,
indemnified amounts or expenses due pursuant to this Agreement (“Conduit
Investor Amounts”) other than in accordance with the order of priorities set out
in such Conduit Investor’s commercial paper program documents and all payment
obligations of each Conduit Investor hereunder are contingent on the
availability of funds received pursuant to this Agreement or the Notes and in
excess of the amounts necessary to pay its commercial paper notes; provided,
however, that each Committed Note Purchaser shall pay any Conduit Investor
Amounts, on behalf of any Conduit Investor in such Committed Note Purchaser’s
Investment Group, as and when due hereunder, to the extent that such Conduit
Investor is precluded by its commercial paper program documents from paying such
Conduit Investor Amounts in accordance with this Agreement. Any such amount
which any Conduit Investor does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim against or corporate obligation
of such Conduit Investor for any such insufficiency unless and until funds
received pursuant to this Agreement or the Notes and are available for the
payment of such amounts as aforesaid.
(e)    The provisions of this Section 9.10 shall survive the termination of this
Agreement.
SECTION 9.11    Confidentiality. Each Lender Party, Funding Agent and the
Administrative Agent agrees that it shall not disclose any Confidential
Information to any Person without the prior written consent of the Manager and
the Issuer, other than (a) to their Affiliates, and their Affiliates’ officers,
directors, employees, managers, administrators, trustees, agents and advisors,
including, without limitation, legal counsel and accountants (it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
it confidential), (b) to actual or prospective assignees and participants, and
then only on a confidential basis (after obtaining such actual or prospective
assignee’s or participant’s agreement to keep such Confidential Information
confidential in a manner substantially similar to this Section 9.11), (c) as
requested by a Governmental Authority or self-regulatory organization or
required by any law, rule or regulation or judicial process of which the Issuer
or the Manager, as the case may be, has knowledge; provided that each Lender


48

--------------------------------------------------------------------------------





Party, Funding Agent and the Administrative Agent may disclose Confidential
Information as requested by a Governmental Authority or self-regulatory
organization or required by any law, rule or regulation or judicial process of
which the Issuer or the Manager, as the case may be, does not have knowledge if
such Lender Party, Funding Agent or Administrative Agent is prohibited by law,
rule or regulation from disclosing such requirement to the Issuer or the
Manager, as the case may be, (d) to (x) Program Support Providers and (y) any
trustee or collateral agent for the benefit of the holders of the commercial
paper notes or other senior indebtedness of a Conduit Investor appointed
pursuant to such Conduit Investor’s program documents (after obtaining such
Person’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (e) to any rating agency
providing a rating for any Series or Class of Notes or any Conduit Investor’s
debt, (f) to any Person acting as a placement agent, dealer or investor with
respect to any Conduit Investor’s commercial paper (provided that any
Confidential Information provided to any such placement agent, dealer or
investor does not reveal the identity of the Issuer or any of its Affiliates and
is confined to information of the type that is typically provided to such
entities by asset-backed commercial paper conduits), or (g) in the course of
litigation with the Issuer or the Manager; provided that (in the case of any
disclosure under foregoing clause (c) the disclosing party will, to the extent
permitted by applicable law, give reasonable notice of such disclosure
requirement to the Issuer and the Manager prior to disclosure of the
Confidential Information, and will disclose only that portion of the
Confidential Information that is necessary to comply with such requirement in a
manner reasonably designed to maintain the confidentiality thereof; and
provided, further, that no such notice shall be required for any disclosure by
the Administrative Agent and/or its affiliates to regulatory authorities
asserting jurisdiction in connection with an examination of any such party in
the normal course.
“Confidential Information” means information that the Issuer, any Guarantor or
the Manager furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure in violation of this Section 9.11 or a disclosure by a
Person to which a Lender Party, a Funding Agent or the Administrative Agent
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by the
Issuer or the Manager, or (iii) any such information that is or becomes
available to a Lender Party from a source other than the Issuer or the Manager;
provided that with respect to clauses (ii) and (iii) herein, such source is not
(x) known to a Lender Party to be bound by a confidentiality agreement with the
Issuer or the Manager, as the case may be, with respect to the information or
(y) known to a Lender Party to be otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.
SECTION 9.12    GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY CONFLICTS BETWEEN
THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.
SECTION 9.13    JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF
THE PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE
OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION
SITTING IN THE BOROUGH OF MANHATTAN IN THE


49

--------------------------------------------------------------------------------





CITY OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HEREUNDER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT.
SECTION 9.14    WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.
SECTION 9.15    Counterparts. This Agreement may be executed in any number of
counterparts (which may include electronic transmission of counterparts) and by
the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.
SECTION 9.16    Third Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third party beneficiaries of this
Agreement.
SECTION 9.17    Assignment.
(a)    Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell or assign all or any part of its rights and obligations under this
Agreement, the Series 2018-1 Class A-1 Advance Notes and, in connection
therewith, any other Transaction Documents to which it is a party, with the
prior written consent (not to be unreasonably withheld or delayed) of the
Issuer, the Swingline Lender and the L/C Provider, to one or more financial
institutions (an “Acquiring Committed Note Purchaser”) pursuant to an assignment
and assumption agreement, substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”), executed by such Acquiring Committed
Note Purchaser, such assigning Committed Note Purchaser, the Funding Agent with
respect to such Committed Note Purchaser, the Issuer, the Swingline Lender and
the L/C Provider and delivered to the Administrative Agent; provided that no
consent of the Issuer shall be required for an assignment to another Committed
Note Purchaser or any Affiliate of a Committed Note Purchaser or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing;
provided, further, that no assignment pursuant to this Section 9.17 shall be
made to a Competitor.
(b)    Without limiting the foregoing, subject to Sections 6.03 and 9.17(f),
each Conduit Investor may assign all or a portion of the Investor Group
Principal Amount with respect to such Conduit Investor and its rights and
obligations under this Agreement, the Series 2018-1 Class A-1 Advance Notes and,
in connection therewith, any other Transaction Documents to which it is a party
to a Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Issuer. Upon such assignment by a Conduit Investor to a
Conduit Assignee, (i) such Conduit Assignee shall be the owner of the Investor
Group Principal Amount or such portion thereof with respect to such Conduit
Investor, (ii) the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding


50

--------------------------------------------------------------------------------





Agent hereunder or under the other Transaction Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Commercial Paper and/or
the Series 2018-1 Class A-1 Advance Notes, shall have the benefit of all the
rights and protections provided to such Conduit Investor herein and in the other
Transaction Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s obligations, if any,
hereunder or under the Base Indenture or under any other Transaction Document
with respect to such portion of the Investor Group Principal Amount and such
Conduit Investor shall be released from such obligations, (v) all distributions
in respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Transaction
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Funding Agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any Conduit Investor to a Conduit
Assignee of all or any portion of the Investor Group Principal Amount with
respect to such Conduit Investor shall in any way diminish the obligation of the
Committed Note Purchasers in the same Investor Group as such Conduit Investor
under Section 2.03 to fund any Increase not funded by such Conduit Investor or
such Conduit Assignee.
(c)    Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the
related Committed Note Purchaser(s) may at any time sell all or any part of
their respective rights and obligations under this Agreement, the Series 2018-1
Class A-1 Advance Notes and, in connection therewith, any other Transaction
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld or delayed) of the Issuer, the Swingline Lender and the
L/C Provider, to a multi-seller commercial paper conduit, whose commercial paper
is rated at least “A‑1” (or then equivalent grade) from S&P, and one or more
financial institutions providing support to such multi-seller commercial paper
conduit (an “Acquiring Investor Group”) pursuant to a transfer supplement,
substantially in the form of Exhibit C (the “Investor Group Supplement”),
executed by such Acquiring Investor Group, the Funding Agent with respect to
such Acquiring Investor Group (including the Conduit Investor and the Committed
Note Purchasers with respect to such Investor Group), such assigning Conduit
Investor and the Committed Note Purchasers with respect to such Conduit
Investor, the Funding Agent with respect to such assigning Conduit Investor and
Committed Note Purchasers, the Issuer, the Swingline Lender and the L/C Provider
and delivered to the Administrative Agent; provided that no consent of the
Issuer shall be required for an assignment to another Committed Note Purchaser
or any Affiliate of a Committed Note Purchaser and its related Conduit Investor
or if a Rapid Amortization Event or an Event of Default has occurred and is
continuing. For the avoidance of doubt, this Section 9.17(c) is intended to
permit and provide for (i) assignments from a Committed Note Purchaser to a
Conduit Investor in a different Investor Group and (ii) assignments from a
Conduit Investor to a Committed Note Purchaser in a different Investor group,
and, in each of (i) and (ii), Exhibit C shall be revised to reflect such
assignments.
(d)    Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any
time assign all its rights and obligations hereunder and under the Series 2018-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Issuer and the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, to a financial institution pursuant to an
agreement with, and in


51

--------------------------------------------------------------------------------





form and substance reasonably satisfactory to, the Administrative Agent and the
Issuer, whereupon the assignor shall be released from its obligations hereunder;
provided that no consent of the Issuer shall be required if a Rapid Amortization
Event or an Event of Default has occurred and is continuing; provided, further,
that the prior written consent of each Funding Agent (other than any Funding
Agent with respect to which all of the Committed Note Purchasers in such Funding
Agent’s Investor Group are Defaulting Investors), which consent shall not be
unreasonably withheld or delayed, shall be required if such financial
institution is not a Committed Note Purchaser.
(e)    Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2018-1 Class A-1 L/C Note with the prior written consent of the Issuer
and the Administrative Agent, which consent shall not be unreasonably withheld
or delayed, to a financial institution pursuant to an agreement with, and in
form and substance reasonably satisfactory to, the Administrative Agent and the
Issuer, whereupon the assignor shall be released from its obligations hereunder
to the extent so assigned; provided that no consent of the Issuer shall be
required if a Rapid Amortization Event or an Event of Default has occurred and
is continuing.
(f)    Any assignment of the Series 2018-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.
SECTION 9.18    Defaulting Investors.
(a)    The Issuer may, at its sole expense and effort, upon notice to such
Defaulting Investor and the Administrative Agent, (i) require any Defaulting
Investor to sell all of its rights, obligations and commitments under this
Agreement, the Series 2018-1 Class A-1 Notes and, in connection therewith, any
other Transaction Documents to which it is a party, to an assignee; provided
that (x) such assignment is made in compliance with Section 9.17 and (y) such
Defaulting Investor shall have received from such assignee an amount equal to
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder or (ii) remove any Defaulting Investor as an Investor by
paying to such Defaulting Investor an amount equal to such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder.
(b)    In the event that a Defaulting Investor desires to sell all or any
portion of it rights, obligations and commitments under this Agreement, the
Series 2018-1 Class A-1 Notes and, in connection therewith, any other
Transaction Documents to which it is a party, to an unaffiliated third party
assignee for an amount less than 100% (or, if only a portion of such rights,
obligations and commitments are proposed to be sold, such portion) of such
Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder, such Defaulting Investor shall promptly notify the Issuer of
the proposed sale (the “Sale Notice”). Each Sale Notice shall certify that such
Defaulting Investor has received a firm offer from the prospective unaffiliated
third party and shall contain the material terms of the proposed sale,
including, without limitation, the purchase price of the proposed sale and the
portion of such Defaulting Investor’s rights, obligations and commitments
proposed to be sold. The Issuer and its Affiliates shall have an option for a
period of three (3) Business Days from the date the Sale Notice is given to
elect to purchase such rights, obligations and commitments at the same price and
subject to the same material terms as described in the Sale Notice. The Issuer
or any of its Affiliates may exercise such purchase option by notifying such
Defaulting Investor before expiration of such three (3) Business Days period
that it wishes to purchase all (but not a portion) of the rights, obligations
and commitments of such


52

--------------------------------------------------------------------------------





Defaulting Investor proposed to be sold to such unaffiliated third party. If the
Issuer or any of its Affiliates gives notice to such Defaulting Investor that it
desires to purchase such, rights, obligations and commitments, the Issuer or
such Affiliate shall promptly pay the purchase price to such Defaulting
Investor. If the Issuer or any of its Affiliates does not respond to any Sale
Notice within such three (3) Business Days period, the Issuer and its Affiliates
shall be deemed not to have exercised such purchase option.
(c)    Notwithstanding anything to the contrary contained in this Agreement, if
any Investor becomes a Defaulting Investor, then, until such time as such
Investor is no longer a Defaulting Investor, to the extent permitted by
applicable law:
(i)    Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.
(ii)    Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Issuer shall instruct the Trustee to
apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting Investor’s Investor Group multiplied by
the Committed Note Purchaser Percentage of such Defaulting Investor; fourth, as
the Issuer may request (so long as no Default or Event of Default exists), to
the funding of any Advance in respect of which such Defaulting Investor has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Issuer, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Investor’s potential future funding obligations
with respect to Advances under this Agreement and (y) to provide cash collateral
to the L/C Provider in accordance with Section 4.03(b) in an amount equal to the
amount of any future Undrawn L/C Face Amounts multiplied by the Commitment
Percentage of such Defaulting Investor’s Investor Group multiplied by the
Committed Note Purchaser Percentage of such Defaulting Investor; sixth, to the
payment of any amounts owing to the Investors, the L/C Provider or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Investor, the L/C Provider or the Swingline Lender against such
Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Issuer as a result of
any judgment of a court of competent jurisdiction obtained by the Issuer against
such Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Investor or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or any
extensions of credit resulting from a drawing under any Letter of Credit that
has not been reimbursed as an Advance pursuant to Section 2.08(a) in respect of
which such Defaulting Investor has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 7.03 were satisfied or waived,
such payment shall be applied solely to pay the Advances of, and extensions of
credit resulting from a drawing under any Letter of Credit that has not been
reimbursed as an Advance pursuant to Section 2.08(a) owed to, all non-Defaulting
Investors on a pro rata basis prior to being applied to the payment of any
Advances of, participations required to be purchased pursuant to Section 2.09(a)
owed to, such Defaulting Investor until such time as all Advances and funded and
unfunded participations in L/C Obligations and Swingline Loans are held by the
Investors


53

--------------------------------------------------------------------------------





pro rata in accordance with the Commitments without giving effect to Section
9.18(c)(iii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Investor that are applied (or held) to pay amounts owed by a
Defaulting Investor or to post cash collateral pursuant to this Section
9.18(c)(ii) shall be deemed paid to and redirected by such Defaulting Investor,
and each Investor irrevocably consents hereto.
(iii)    All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Issuer shall have otherwise notified the Administrative Agent at such
time, the Issuer shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the product of any non-Defaulting Investor’s related Investor Group Principal
Amount multiplied by such non-Defaulting Investor’s Committed Note Purchaser
Percentage to exceed such non-Defaulting Investor’s Commitment Amount. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Investor arising from that Investor having
become a Defaulting Investor, including any claim of a non-Defaulting Investor
as a result of such non-Defaulting Investor’s increased exposure following such
reallocation.
(iv)    If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Issuer shall, without prejudice to any right or
remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.
(d)    If the Issuer, the Administrative Agent, the Swingline Lender and the L/C
Provider agree in writing that an Investor is no longer a Defaulting Investor,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Investor will, to the extent applicable, purchase that portion of
outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.18(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Issuer while that Investor was a Defaulting Investor; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Investor to Investor will
constitute a waiver or release of any claim of any party hereunder arising from
that Investor’s having been a Defaulting Investor.
SECTION 9.19    No Fiduciary Duties. Each of the Manager and the Securitization
Entities acknowledge and agree that in connection with the transaction
contemplated in this Agreement, or any other services the Lender Parties may be
deemed to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Lender Parties: (a) no
fiduciary or agency relationship between any of the Manager, the Securitization
Entities or any other person, on the one hand, and the Lender Parties, on the
other, exists; (b) the Lender Parties are not acting as advisor, expert or
otherwise, to the Manager or the Securitization Entities, and such relationship
between any of the Manager or the Securitization Entities, on the one hand, and
the Lender Parties, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Lender Parties
may have to the Manager and any of the


54

--------------------------------------------------------------------------------





Securitization Entities shall be limited to those duties and obligations
specifically stated herein; (d) the Lender Parties and their respective
affiliates may have interests that differ from those of the Manager or any of
the Securitization Entities; and (e) the Manager and the Securitization Entities
have consulted their own legal and financial advisors to the extent they deemed
appropriate. Each of the Manager and the Securitization Entities hereby waive
any claims that Manager or the Securitization Entities may have against the
Lender Parties with respect to any breach of fiduciary duty in connection with
the Series 2018-1 Class A-1 Notes.
SECTION 9.20    No Guarantee by Manager. The execution and delivery of this
Agreement by Manager shall not be construed as a guarantee or other credit
support by Manager of the obligations of the Securitization Entities hereunder.
The Manager shall not be liable in any respect for any obligation of the
Securitization Entities hereunder or any violation by any Securitization Entity
of its covenants, representations and warranties or other agreements and
obligations hereunder.
SECTION 9.21    Term; Termination of Agreement. This Agreement shall terminate
upon the earlier to occur of (x) the permanent reduction of the Series 2018-1
Class A-1 Notes Maximum Principal Amount to zero in accordance with Section
2.05(a) and payment in full of all monetary Obligations in respect of the Series
2018-1 Class A-1 Notes, (y) the payment in full of all monetary Obligations in
respect of the Series 2018-1 Class A-1 Notes on or after the Class A-1 Notes
Renewal Date (as may be extended from time to time) and (z) the satisfaction and
discharge of the Indenture pursuant to Article Twelve of the Base Indenture.
SECTION 9.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Indenture Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Indenture Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action or any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Indenture Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
For purposes of this Section 9.22:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


55

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
Following the withdrawal of the UK from the EU (hereafter referred to as
“Brexit”) this definition shall include substantially equivalent legislation in
the UK.
    “EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
Following Brexit this definition shall also include an institution in the UK
subject to substantially similar supervision by UK regulators together with its
parent and subsidiary entities whether in the UK or the EEA.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. Following Brexit this definition shall be
deemed to mean “EEA Member Country or the UK”.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. Following Brexit this definition shall include any
authority in the UK exercising substantially similar powers under UK law.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 9.23    Patriot Act. In accordance with the USA PATRIOT Act, to help
fight the funding of terrorism and money laundering activities, any Lender Party
may obtain, verify and record information that identifies individuals or
entities that establish a relationship with such Lender Party. Such Lender Party
may ask for the name, address, tax identification number and other information
that will allow it to identify the individual or entity who is establishing the
relationship or opening the account. Such Lender Party may also ask for
formation documents such as articles of incorporation, an offering memorandum,
or other identifying documents to be provided.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




56

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.
WINGSTOP FUNDING LLC,
as the Issuer





By:    /s/ Michael Skipworth    
    Title: Treasurer

Address:
Wingstop Inc.
5501 LBJ Freeway, 5th Floor
Dallas, Texas 75240
Attention: General Counsel
Phone: (972) 686-6500






Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)

--------------------------------------------------------------------------------





WINGSTOP RESTAURANTS INC.,
as Manager


By:    /s/ Michael Skipworth    
    Title: President

Address:
Wingstop Inc.
5501 LBJ Freeway, 5th Floor
Dallas, Texas 75240
Attention: General Counsel
Phone: (972) 686-6500


Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)

--------------------------------------------------------------------------------





WINGSTOP GUARANTOR LLC,
as a Guarantor





By:    /s/ Michael Skipworth    
    Title: Treasurer


WINGSTOP FRANCHISING LLC,
as a Guarantor





By:    /s/ Michael Skipworth    
    Title: Treasurer


Each Guarantor at the following address:
Wingstop Inc.
5501 LBJ Freeway, 5th Floor
Dallas, Texas 75240
Attention: General Counsel
Phone: (972) 686-6500


Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as Administrative Agent


By:    /s/ John McCarthy        
    Title: Director


Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as L/C Provider


By:    /s/ John McCarthy        
    Title: Director


BARCLAYS BANK PLC,
as Swingline Lender


By:    /s/ John McCarthy        
    Title: Director


Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as Committed Note Purchaser


By:    /s/ John McCarthy        
    Title: Director
BARCLAYS BANK PLC,
as related Funding Agent


By:    /s/ John McCarthy        
    Title: Director




Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)

--------------------------------------------------------------------------------






SCHEDULE I TO CLASS A-1
NOTE PURCHASE AGREEMENT
INVESTOR GROUPS AND COMMITMENTS
Investor Group/Funding Agent
Maximum Investor Group Principal Amount
Conduit Lender (if any)


Committed Note Purchaser(s)
Commitment Amount
Barclays Bank PLC


$20,000,000


N/A
Barclays Bank PLC


$20,000,000







Schedule I
 

--------------------------------------------------------------------------------






SCHEDULE II TO CLASS A-1
NOTE PURCHASE AGREEMENT
NOTICE ADDRESSES FOR LENDER PARTIES AND AGENTS
Committed Note Purchasers
Barclays Bank PLC


 
Barclays Bank PLC
1301 Sixth Avenue
New York, New York 10019
Attention: Roger Billotto
Telephone: 201-499-8482
Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com


and


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Chin-Yong Choe
Telephone: 212-528-8159
Email: chin-yong.choe@barclays.com






Schedule II-1
 

--------------------------------------------------------------------------------





Funding Agents


Barclays Bank PLC


Barclays Bank PLC
1301 Sixth Avenue
New York, New York 10019
Attention: Roger Billotto
Telephone: 201-499-8482
Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com


and


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Chin-Yong Choe
Telephone: 212-528-8159
Email: chin-yong.choe@barclays.com




Schedule II-2
 

--------------------------------------------------------------------------------





Administrative Agent




Barclays Bank PLC
 
Barclays Bank PLC
1301 Sixth Avenue
New York, New York 10019
Attention: Roger Billotto
Telephone: 201-499-8482
Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com


and


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Chin-Yong Choe
Telephone: 212-528-8159
Email: chin-yong.choe@barclays.com






Schedule II-3
 

--------------------------------------------------------------------------------





Swingline Lender


Barclays Bank PLC
1301 Sixth Avenue
New York, New York 10019
Attention: Roger Billotto
Telephone: 201-499-8482
Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com


and


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Chin-Yong Choe
Telephone: 212-528-8159
Email: chin-yong.choe@barclays.com


L/C Provider


Barclays Bank PLC
1301 Sixth Avenue
New York, New York 10019
Attention: Roger Billotto
Telephone: 201-499-8482
Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com


and


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Chin-Yong Choe
Telephone: 212-528-8159
Email: chin-yong.choe@barclays.com








Schedule II-4
 

--------------------------------------------------------------------------------






SCHEDULE III TO CLASS A-1
NOTE PURCHASE AGREEMENT
ADDITIONAL CLOSING CONDITIONS
The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):
(a)All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents, and all
other legal matters relating to the Transaction Documents and the transactions
contemplated thereby, shall be reasonably satisfactory in all material respects
to the Administrative Agent, and the Issuer, the Manager and the Guarantors
shall have furnished to the Administrative Agent all documents and information
that the Administrative Agent or its counsel may reasonably request to enable
them to pass upon such matters.
(b)    Richards, Layton & Finger, PA, as Delaware counsel to the Manager, the
Issuer and the Guarantors, shall have furnished to the Administrative Agent and
the Lender Parties written opinions that are customary for transactions of this
type and reasonably satisfactory in form and substance to counsel to the
Administrative Agent, addressed to the Administrative Agent and Lender Parties
and dated the Closing Date.
(c)    Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel to the Issuer,
the Manager and the Guarantors, shall have furnished to the Administrative Agent
and the Lender Parties written opinions that are customary for transactions of
this type, including in respect of corporate, securities and investment company
act matters, security interest matters, “true contribution” and
“non-consolidation” matters and tax matters, in each case reasonably
satisfactory in form and substance to counsel to the Administrative Agent,
addressed to the Administrative Agent and Lender Parties and dated the Closing
Date.
(d)    DLA Piper LLP (US), as franchise counsel to the Issuer, the Manager and
the Guarantors, shall have furnished to the Administrative Agent and the Lender
Parties written opinions that are customary for transactions of this type,
reasonably satisfactory in form and substance to counsel to the Administrative
Agent, addressed to the Administrative Agent and Lender Parties and dated the
Closing Date.
(e)    Dentons US LLP, as counsel to the Trustee, shall have furnished to the
Administrative Agent and the Lender Parties written opinions that are customary
for transactions of this type, reasonably satisfactory in form and substance to
counsel to the Administrative Agent, addressed to the Administrative Agent and
Lender Parties and dated the Closing Date.
(f)    Andrascik & Tita LLC, as counsel to the Servicer, shall have furnished to
the Administrative Agent and the Lender Parties written opinions that are
customary for transactions of this type, reasonably satisfactory in form and
substance to counsel to the Administrative Agent, addressed to the
Administrative Agent and Lender Parties and dated the Closing Date.
(g)    Each of the Issuer, the Manager and the Guarantors, as applicable, shall
have furnished or caused to be furnished to the Administrative Agent a
certificate of the Chief Financial Officer or other financial officer of the
Issuer, the Manager and the Guarantors, as applicable, or other officers
reasonably satisfactory to the Administrative Agent, dated as of the Closing
Date, as to such matters as the Administrative Agent may reasonably request,
including, without limitation, a statement that:


Schedule II-1
 

--------------------------------------------------------------------------------





(i)
the representations, warranties and agreements of the Issuer, the Manager and
the Guarantors, as applicable, in any other Transaction Document to which any of
the Issuer, the Manager and the Guarantors, as applicable, is a party are true
and correct (A) if qualified as to materiality, in all respects, and (B) if not
so qualified, in all material respects, on and as of the Closing Date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct (x) if qualified as to materiality, in
all respects, and (y) if not so qualified, in all material respects, as of such
earlier date), and the Issuer, the Manager, and each Guarantor, as applicable,
has complied in all material respects with all its agreements contained herein
and in any other Transaction Document to which it is a party and satisfied all
the conditions on its part to be performed or satisfied hereunder or thereunder
at or prior to the Closing Date;

(ii)
there shall exist at and as of the Series 2018-1 Closing Date no condition that
would constitute an “Event of Default” (or an event that with notice or the
lapse of time, or both, would constitute an “Event of Default”) under, and as
defined in, the Indenture or a material breach under any of the Transaction
Documents as in effect at the Series 2018-1 Closing Date (or an event that with
notice or lapse of time, or both, would constitute such a material breach); and

(iii)
subsequent to the date as of which information is given in the Pricing
Disclosure Package (as defined in the Series 2018-1 Class A-2 Note Purchase
Agreement), there has not been any development in the general affairs, business,
properties, capitalization, condition (financial or otherwise) or results of
operation of any of the Issuer, the Manager or the Guarantors, as applicable,
that could reasonably be expected to result in a Material Adverse Effect, except
as set forth or contemplated in the Pricing Disclosure Package or the Offering
Memorandum.

(h)    The Manager, the Issuer and the Trustee shall have executed and delivered
the Management Agreement, and the Administrative Agent shall have received a
duly executed copy thereof.
(i)    The Issuer, the Securities Intermediary and the Trustee shall have
executed and delivered the Base Indenture, and the Administrative Agent shall
have received a duly executed copy thereof.
(j)    The Series 2018-1 Supplement shall have been duly executed and delivered
by the Issuer, the 2018-1 Securities Intermediary and the Trustee, the Notes
shall have been duly executed and delivered by the Issuer and duly authenticated
by the Trustee, and the Administrative Agent shall have received duly executed
copies thereof.
(k)    The Guarantee and Collateral Agreement shall have been duly executed and
delivered by the Guarantors and the Trustee, and the Administrative Agent shall
have received a duly executed copy thereof.


Schedule II-2
 

--------------------------------------------------------------------------------





(l)    Each other Transaction Documents (excluding any Series Supplements and
other Transaction Documents relating solely to a Series of Notes other than the
Series 2018-1 Notes) shall have been duly executed and delivered by the
respective parties thereto, and the Administrative Agent shall have received
duly executed copies thereof.
(m)    On the Series 2018-1 Closing Date, each of the Transaction Documents
shall be in full force and effect.
(n)    The Manager, each Guarantor and the Issuer shall have furnished to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent and dated as of the Closing Date, of
the Chief Financial Officer or other financial officer of such entity (or other
officers reasonably satisfactory to the Administrative Agent) that such entity
will be Solvent (as defined in the Series 2018-1 Class A-2 Note Purchase
Agreement) immediately after the consummation of the transactions contemplated
by this Agreement; provided that in the case of each Securitization Entity, the
liabilities of the other Securitization Entities with respect to debts,
liabilities and obligations for which such Securitization Entity is jointly and
severally liable shall be taken into account.
(o)    None of the transactions contemplated by this Agreement shall be subject
to an injunction (temporary or permanent) and no restraining order or other
injunctive order shall have been issued; and there shall not have been any legal
action, order, decree or other administrative proceeding instituted or (to the
knowledge of the Issuer or the Manager) overtly threatened against the Issuer,
the Manager, any Guarantor, any Lender Party or the Administrative Agent that
would reasonably be expected to adversely impact the issuance of the Series
2018-1 Notes and the Guarantee or any Lender Party’s or the Administrative
Agent’s activities in connection therewith or any other transactions
contemplated by the Transaction Documents.
(p)    [Reserved].
(q)    The Issuer shall have delivered $320,000,000 of the Series 2018-1 Class
A-2 Notes to the Initial Purchasers on the Series 2018-1 Closing Date.
(r)    On or prior to the Series 2018-1 Closing Date, the Manager, the
Guarantors and the Issuer shall have furnished to the Administrative Agent and
the Lender Parties such further certificates and documents as the Administrative
Agent or any Lender Party may reasonably request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Administrative Agent.








Schedule II-3
 

--------------------------------------------------------------------------------








EXHIBIT A-1 TO CLASS A-1
NOTE PURCHASE AGREEMENT
ADVANCE REQUEST

WINGSTOP FUNDING LLC
SERIES 2018-1 SENIOR NOTES, CLASS A-1
TO:



Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention:
Telephone:
Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com


Ladies and Gentlemen:
This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of November
14, 2018 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Series 2018-1 Class A-1 Note Purchase Agreement”; terms
defined therein being used herein as therein defined) among Wingstop Funding
LLC, as Issuer, the Guarantors party thereto, Wingstop Restaurants Inc., as the
Manager, the Conduit Investors, the Committed Note Purchasers for each Investor
Group, the Funding Agents and Barclays Bank PLC, as L/C Provider, Swingline
Lender and Administrative Agent.
Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.
The undersigned hereby requests that Advances be made in the aggregate principal
amount of $    on    , 20___.
[IF ISSUER IS ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE MADE IN
ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE AGREEMENT, ADD
THE FOLLOWING SENTENCE: The undersigned hereby elects that the Advances that are
not funded at the CP Rate by an Eligible Conduit Investor shall be Eurodollar
Advances and the related Eurodollar Interest Accrual Period shall commence on
the date of such Eurodollar Advances and end on but excluding the date [three
months subsequent to such date] [six months subsequent to such date] [twelve
months subsequent to such date].]
The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation


A-1-1
 

--------------------------------------------------------------------------------





and warranty by the undersigned that, on the date of such Advances, and before
and after giving effect thereto and to the application of the proceeds
therefrom, all conditions set forth in Section 7.03 of the Series 2018-1 Class
A-1 Note Purchase Agreement have been satisfied and all statements set forth in
Section 6.01 of the Series 2018-1 Class A-1 Note Purchase Agreement are true and
correct.
The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.
Please wire transfer the proceeds of the Advances, [first, $[    ] to the
Swingline Lender and $[    ] to the L/C Provider for application to repayment of
outstanding Swingline Loans and Unreimbursed L/C Drawings, as applicable, and,
second], to the Issuer pursuant to the following instructions:
[insert payment instruction for payment to Issuer]




A-1-2
 

--------------------------------------------------------------------------------






The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this ____ day of __________, 20___.




WINGSTOP RESTAURANTS INC., as Manager on behalf of the Issuer

By:                
Name:
Title:


A-1-3
 

--------------------------------------------------------------------------------






EXHIBIT A-2 TO CLASS A-1
NOTE PURCHASE AGREEMENT
SWINGLINE LOAN REQUEST
WINGSTOP FUNDING LLC
SERIES 2018-1 SENIOR NOTES, CLASS A-1
TO:


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention:
Telephone:
Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com







Ladies and Gentlemen:
This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of November
14, 2018 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Series 2018-1 Class A-1 Note Purchase Agreement”; terms
defined therein being used herein as therein defined) among Wingstop Funding
LLC, as Issuer, the Guarantors party thereto Wingstop Restaurants Inc., as the
Manager, the Conduit Investors, the Committed Note Purchasers for each Investor
Group, the Funding Agents and Barclays Bank PLC, as L/C Provider, Swingline
Lender and Administrative Agent.
Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.
The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $___ on _____, 20___.
The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2018-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2018-1 Class A-1 Note Purchase Agreement are true and correct.
The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby


A-2-1
 

--------------------------------------------------------------------------------





you shall receive written notice to the contrary from the undersigned, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Swingline Loans as if then made.
Please wire transfer the proceeds of the Swingline Loans to the applicable
Issuer pursuant to the following instructions:
[insert payment instructions for payment to the applicable Issuer]




A-2-2
 

--------------------------------------------------------------------------------






The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ____ day of _________, 20___.
WINGSTOP RESTAURANTS INC.,
as Manager on behalf of the Issuer



By:            
Name:
Title:




A-2-3
 

--------------------------------------------------------------------------------






EXHIBIT B TO CLASS A-1
NOTE PURCHASE AGREEMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [ ], among [    ] (the
“Transferor”), each purchaser listed as an Acquiring Committed Note Purchaser on
the signature pages hereof (each, an “Acquiring Committed Note Purchaser”), the
Funding Agent with respect to such Acquiring Committed Note Purchaser listed on
the signature pages hereof (each, a “Funding Agent”), and the Issuer, Swingline
Lender and L/C Provider listed on the signature pages hereof.
W I T N E S S E T H:
WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of that certain Series 2018-1 Class
A-1 Note Purchase Agreement, dated as of November 14, 2018 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Series 2018-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined) among Wingstop Funding LLC, as Issuer, the
Guarantors party thereto, Wingstop Restaurants Inc., as the Manager, the Conduit
Investors, the Committed Note Purchasers for each Investor Group, the Funding
Agents and Barclays Bank PLC, as L/C Provider, Swingline Lender and
Administrative Agent;
WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2018-1 Class A-1 Note Purchase Agreement; and
WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2018-1 Class A-1 Note Purchase Agreement, the Series 2018-1
Class A-1 Advance Notes and each other Transaction Document to which it is a
party with respect to the percentage of its Commitment Amount specified on
Schedule I attached hereto;
NOW, THEREFORE, the parties hereto hereby agree as follows:
Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2018-1 Class A-1 Note Purchase Agreement, the
Issuer (the date of such execution and delivery, the “Transfer Issuance Date”),
each Acquiring Committed Note Purchaser shall be a Committed Note Purchaser
party to the Series 2018-1 Class A-1 Note Purchase Agreement for all purposes
thereof.
The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2018-1 Class A-1 Note Purchase Agreement and (ii)
the Transferor’s Committed Note Purchaser Percentage of the related Investor
Group Principal Amount. The Transferor hereby irrevocably sells, assigns and
transfers to each Acquiring Committed Note Purchaser, without recourse,
representation or warranty, and each Acquiring Committed Note Purchaser hereby
irrevocably purchases, takes and assumes from the Transferor, such Acquiring
Committed Note Purchaser’s Purchased Percentage of (x) the Transferor’s
Commitment under the Series 2018-1 Class A-1 Note Purchase Agreement


B-1
 

--------------------------------------------------------------------------------





and (y) the Transferor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount.
The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2018-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [ ] received by such Acquiring Committed Note
Purchaser pursuant to the Series 2018-1 Supplement from and after the Transfer
Issuance Date].
From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2018-1
Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.
Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.
By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2018-1 Supplement, the
Series 2018-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2018-1 Class A-1 Notes, the Transaction Documents or any instrument
or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Issuer or the performance or observance by the Issuer
of any of the Issuer obligations under the Indenture, the Series 2018-1 Class
A-1 Note Purchase Agreement, the Transaction Documents or any other instrument
or document furnished pursuant hereto; (iii) each Acquiring Committed Note
Purchaser confirms that it has received a copy of the Indenture, the Series
2018-1 Class A-1 Note Purchase Agreement and such other Transaction Documents
and other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement; (iv) each Acquiring Committed Note Purchaser will, independently and
without reliance upon the Administrative Agent, the Transferor, the Funding
Agent or any other Investor Group and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Series 2018-1 Class A-1 Note Purchase
Agreement; (v) each Acquiring Committed Note Purchaser appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Series 2018-1 Class A-1 Note Purchase Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, all in accordance with Article
V of the Series 2018-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring
Committed Note Purchaser appoints and authorizes its related Funding Agent to
take such action as agent


B-2
 

--------------------------------------------------------------------------------





on its behalf and to exercise such powers under the Series 2018-1 Class A-1 Note
Purchase Agreement as are delegated to such Funding Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2018-1 Class A-1 Note Purchase
Agreement; (vii) each Acquiring Committed Note Purchaser agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Series 2018-1 Class A-1 Note Purchase Agreement are required to be
performed by it as an Acquiring Committed Note Purchaser; and (viii) each
Acquiring Committed Note Purchaser hereby represents and warrants to the Issuer
and the Manager that: (A) it has had an opportunity to discuss the Issuer and
the Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Issuer, and the Manager and their
respective representatives; (B) it is an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act and has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of investing in, and is
able and prepared to bear the economic risk of investing in, the Series 2018-1
Class A-1 Notes; (C) it is purchasing the Series 2018-1 Class A-1 Notes for its
own account, or for the account of one or more “accredited investors” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act that meet the criteria described in clause (viii)(B) above and for which it
is acting with complete investment discretion, for investment purposes only and
not with a view to distribution, subject, nevertheless, to the understanding
that the disposition of its property shall at all times be and remain within its
control, and neither it nor its Affiliates has engaged in any general
solicitation or general advertising within the meaning of the Securities Act
with respect to the Series 2018-1 Class A-1 Notes; (D) it understands that (I)
the Series 2018-1 Class A-1 Notes have not been and will not be registered or
qualified under the Securities Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Issuer, (II) the Issuer is not required to register the Series
2018-1 Class A-1 Notes, (III) any permitted transferee hereunder must meet the
criteria described under clause (viii)(B) above and (IV) any transfer must
comply with the provisions of Section 2.8 of the Base Indenture, Section 4.3 of
the Series 2018-1 Supplement and Section 9.03 or 9.17, as applicable, of the
Series 2018-1 Class A-1 Note Purchase Agreement; (E) it will comply with the
requirements of clause (viii)(D) above in connection with any transfer by it of
the Series 2018-1 Class A-1 Notes; (F) it understands that the Series 2018-1
Class A-1 Notes will bear the legend set out in the form of Series 2018-1 Class
A-1 Notes attached to the Series 2018-1 Supplement and be subject to the
restrictions on transfer described in such legend; (G) it will obtain for the
benefit of the Issuer from any purchaser of the Series 2018-1 Class A-1 Notes
substantially the same representations and warranties contained in the foregoing
paragraphs; and (H) it has executed a Purchaser’s Letter substantially in the
form of Exhibit D to the Series 2018-1 Class A-1 Note Purchase Agreement.
Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.
This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws


B-3
 

--------------------------------------------------------------------------------





of any jurisdiction other that the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.
ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.




B-4
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.
[            ], as Transferor


By:                
Name:
Title:


By:
            
Name:
Title:



[            ], as Acquiring Committed Note Purchaser


By:                
Name:
Title:



[    ], as Funding Agent

By:                
Name:
Title:




B-5
 

--------------------------------------------------------------------------------





CONSENTED AND ACKNOWLEDGED BY THE ISSUER:


WINGSTOP FUNDING LLC,
as the Issuer





By:                        
    Name:
    Title:










B-6
 

--------------------------------------------------------------------------------





CONSENTED BY:

BARCLAYS BANK PLC, as Swingline Lender



By:                
Name:
Title:


BARCLAYS BANK PLC, as L/C Provider


By:                
Name:
Title:






B-7
 

--------------------------------------------------------------------------------





SCHEDULE I TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS


[____________________], as Transferor


Prior Commitment Amount: $[
]
 
Revised Commitment Amount:
$[
]
Prior Maximum Investor Group
 
 
Principal Amount: $[
]
 
Revised Maximum Investor
 
 
Group Principal Amount: $[
]
 
Related Conduit Investor
(if applicable) [
]
 
[
], as
 



Acquiring Committed Note Purchaser Address:

Attention:

Telephone:

Email:

Purchased Percentage of Transferor’s Commitment: [     ]%

Prior Commitment Amount: $[    ]

Revised Commitment Amount:    $[    ]

Prior Maximum Investor Group

Principal Amount:    $[    ]


B-8
 

--------------------------------------------------------------------------------





Revised Maximum Investor Group Principal Amount:    $[    ]

Related Conduit Investor (if applicable)    [    ]


[_____________________], as related Funding Agent


 
Address:

Attention:


Telephone:


Email:








B-9
 

--------------------------------------------------------------------------------






EXHIBIT C TO CLASS A-1
NOTE PURCHASE AGREEMENT
INVESTOR GROUP SUPPLEMENT, dated as of [    ], among (i) [    ] (the “Transferor
Investor Group”), (ii) [    ] (the “Acquiring Investor Group”), (iii) the
Funding Agent with respect to the Acquiring Investor Group listed on the
signature pages hereof (each, a “Funding Agent”), and (iv) the Issuer, the
Swingline Lender and the L/C Provider listed on the signature pages hereof.
W I T N E S S E T H:
WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of that certain Series 2018-1 Class A-1 Note
Purchase Agreement, dated as of November 14, 2018 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Series 2018-1
Class A-1 Note Purchase Agreement”; terms defined therein being used herein as
therein defined) among Wingstop Funding LLC, as Issuer, the Guarantors party
thereto, Wingstop Restaurants Inc., as the Manager, the Conduit Investors, the
Committed Note Purchasers for each Investor Group, the Funding Agents and
Barclays Bank PLC, as L/C Provider, Swingline Lender and Administrative Agent;
WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2018-1 Class A-1 Note Purchase Agreement; and
WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2018-1 Class A-1 Note Purchase Agreement, the
Series 2018-1 Class A-1 Advance Notes and each other Transaction Document to
which it is a party with respect to the percentage of its Commitment Amount
specified on Schedule I attached hereto;
NOW, THEREFORE, the parties hereto hereby agree as follows:
Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2018-1 Class A-1 Note Purchase
Agreement (the date of such execution and delivery, the “Transfer Issuance
Date”) the Issuer, the Conduit Investor and the Committed Note Purchaser[s] with
respect to the Acquiring Investor Group shall be parties to the Series 2018-1
Class A-1 Note Purchase Agreement for all purposes thereof.
The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2018-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount. The Transferor Investor Group hereby irrevocably sells, assigns and
transfers to the Acquiring Investor Group, without recourse, representation or
warranty, and the Acquiring Investor Group hereby irrevocably purchases, takes
and assumes from the Transferor Investor Group, such Acquiring Investor Group’s
Purchased Percentage of (x) the aggregate Commitment[s] of the Committed Note
Purchaser[s] included in the Transferor Investor Group under the Series 2018-1
Class A-1 Note Purchase Agreement and


C-1
 

--------------------------------------------------------------------------------





(y) the aggregate related Committed Note Purchaser Percentage[s] of the related
Investor Group Principal Amount.
The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2018-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [    ] received by such
Acquiring Investor Group pursuant to the Series 2018-1 Supplement from and after
the Transfer Issuance Date].
From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2018-1 Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.
Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.
The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the Series
2018-1 Class A-1 Note Purchase Agreement.
By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2018-1 Supplement, the Series 2018-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2018-1 Class A-1 Notes, the Transaction
Documents or any instrument or document furnished pursuant thereto; (ii) the
Transferor Investor Group makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Issuer or the
performance or observance by the Issuer of any of the Issuer obligations under
the Indenture, the Series 2018-1 Class A-1 Note Purchase Agreement, the
Transaction Documents or any other instrument or document furnished pursuant
hereto; (iii) the Acquiring Investor Group confirms that it has received a copy
of the Indenture, the Series 2018-1 Class A-1 Note Purchase Agreement and such
other Transaction Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Investor Group Supplement; (iv) the Acquiring Investor Group will, independently
and without reliance upon the Administrative Agent, the Transferor Investor
Group, the Funding Agents or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2018-1 Class
A-1 Note Purchase Agreement; (v) the Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series


C-2
 

--------------------------------------------------------------------------------





2018-1 Class A-1 Note Purchase Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2018-1 Class
A-1 Note Purchase Agreement; (vi) each member of the Acquiring Investor Group
appoints and authorizes its related Funding Agent, listed on Schedule I hereto,
to take such action as agent on its behalf and to exercise such powers under the
Series 2018-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2018-1 Class
A-1 Note Purchase Agreement; (vii) each member of the Acquiring Investor Group
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Series 2018-1 Class A-1 Note Purchase
Agreement are required to be performed by it as a member of the Acquiring
Investor Group; and (viii) each member of the Acquiring Investor Group hereby
represents and warrants to the Issuer and the Manager that: (A) it has had an
opportunity to discuss the Issuer and the Manager’s business, management and
financial affairs, and the terms and conditions of the proposed purchase, with
the Issuer and the Manager and their respective representatives; (B) it is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2018-1 Class A-1 Notes; (C) it is purchasing
the Series 2018-1 Class A-1 Notes for its own account, or for the account of one
or more “accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act that meet the criteria described in
clause (viii)(B) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act with respect to the Series 2018-1 Class A-1
Notes; (D) it understands that (I) the Series 2018-1 Class A-1 Notes have not
been and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Issuer, (II) the Issuer is
not required to register the Series 2018-1 Class A-1 Notes, (III) any permitted
transferee hereunder must meet the criteria described under clause (viii)(B)
above and (IV) any transfer must comply with the provisions of Section 2.8 of
the Base Indenture, Section 4.3 of the Series 2018-1 Supplement and Section 9.03
or 9.17, as applicable, of the Series 2018-1 Class A-1 Note Purchase Agreement;
(E) it will comply with the requirements of clause (viii)(D) above in connection
with any transfer by it of the Series 2018-1 Class A-1 Notes; (F) it understands
that the Series 2018-1 Class A-1 Notes will bear the legend set out in the form
of Series 2018-1 Class A-1 Notes attached to the Series 2018-1 Supplement and be
subject to the restrictions on transfer described in such legend; (G) it will
obtain for the benefit of the Issuer from any purchaser of the Series 2018-1
Class A-1 Notes substantially the same representations and warranties contained
in the foregoing paragraphs; and (H) it has executed a Purchaser’s Letter
substantially in the form of Exhibit D to the Series 2018-1 Class A-1 Note
Purchase Agreement.
Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.
This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice of law or conflict provision or rule (whether of the


C-3
 

--------------------------------------------------------------------------------





State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other that the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.
ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
INVESTOR GROUP SUPPLEMENT.
IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.
[     ], as Transferor Investor Group


By:                
Name:
Title


[    ], as Acquiring Investor Group


By:                
Name:
Title:


[     ], as Funding Agent


By:                
Name:
Title


C-4
 

--------------------------------------------------------------------------------







CONSENTED AND ACKNOWLEDGED
BY THE ISSUER:

WINGSTOP FUNDING LLC,
as the Issuer

By:                        
    Name:
    Title:












C-5
 

--------------------------------------------------------------------------------





CONSENTED BY:


BARCLAYS BANK PLC, as Swingline Lender




By:                
Name:
Title:




BARCLAYS BANK PLC, as L/C Provider




By:                
Name:
Title:


C-6
 

--------------------------------------------------------------------------------







SCHEDULE I TO
INVESTOR GROUP SUPPLEMENT

LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS
[____________________], as Transferor Investor Group


Prior Commitment Amount: $[    ]

Revised Commitment Amount:    $[    ]

Prior Maximum Investor Group
Principal Amount:    $[    ]

Revised Maximum Investor
Group Principal Amount:    $[    ]


[_______________________], as Acquiring Investor Group

Address:

Attention:

Telephone:
Email:



Purchased Percentage of
Transferor Investor Group’s Commitment: [_______]%


Prior Commitment Amount: $[________]

Revised Commitment Amount:    $[______]

Prior Maximum Investor Group
Principal Amount:    $[________]
Revised Maximum Investor
Group Principal Amount:    $[_______]



[_________________________________], as related Funding Agent

Address:
Attention:


C-7
 

--------------------------------------------------------------------------------






Telephone:
Email:








C-8
 

--------------------------------------------------------------------------------










EXHIBIT D TO CLASS A-1
NOTE PURCHASE AGREEMENT

[FORM OF PURCHASER’S LETTER]
[PURCHASER]
[PURCHASER ADDRESS]
Attention: [PURCHASER CONTACT]            [Date]



Ladies and Gentlemen:
Reference is hereby made to the Class A-1 Note Purchase Agreement dated as of
November 14, 2018 (the “NPA”) relating to the purchase and sale (the
“Transaction”) of up to $20,000,000 of Series 2018-1 Variable Funding Senior
Notes, Class A-1 (the “VFN Notes”) of Wingstop Funding LLC (collectively, the
“Issuer”). The Transaction will not be required to be registered with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”). Barclays Bank PLC is acting as administrative
agent (the “Administrative Agent”) in connection with the Transaction. Unless
otherwise defined herein, capitalized terms have the definitions ascribed to
them in the NPA. Please confirm with us your acknowledgement and agreement with
the following:
(a)
You are an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3)
or (7) of Regulation D under the Securities Act (an “Accredited Investor”) and
have sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of purchasing, and are able and
prepared to bear the economic risk of purchasing, the VFN Notes.

(b)
Neither the Administrative Agent nor its Affiliates (i) has provided you with
any information with respect to the Issuer, the VFN Notes or the Transaction
other than the information contained in the NPA, which was prepared by the
Issuer, or (ii) makes any representation as to the credit quality of the Issuer
or the merits of a purchase of the VFN Notes. The Administrative Agent has not
provided you with any legal, business, tax or other advice in connection with
the Transaction or your possible purchase of the VFN Notes.

(c)
You acknowledge that you have completed your own diligence investigation of the
Issuer and the VFN Notes and have had sufficient access to the agreements,
documents, records, officers and directors of the Issuer to make your investment
decision related to the VFN Notes. You further acknowledge that you have had an
opportunity to discuss the Issuer and the Manager’s business, management and
financial affairs, and the terms and conditions of the proposed purchase, with
the Issuer and the Manager and their respective representatives.

(d)
The Administrative Agent may currently or in the future own securities issued
by, or have business relationships (including, among others, lending,
depository, risk management, advisory and banking relationships) with, the
Issuer and its affiliates, and the Administrative Agent will manage such
security positions and business relationships as it determines to be in its best
interests, without regard to the interests of the holders of the VFN Notes.



D-1
 

--------------------------------------------------------------------------------







(e)
You are purchasing the VFN Notes for your own account, or for the account of one
or more Persons who are Accredited Investors and who meet the criteria described
in paragraph (a) above and for whom you are acting with complete investment
discretion, for investment purposes only and not with a view to a distribution
(but without prejudice to our right at all times to sell or otherwise dispose of
the VFN Notes in accordance with clause (f) below), subject, nevertheless, to
the understanding that the disposition of your property shall at all times be
and remain within your control, and neither you nor your Affiliates has engaged
in any general solicitation or general advertising within the meaning of the
Securities Act, or the rules and regulations promulgated thereunder with respect
to the VFN Notes. You confirm that, to the extent you are purchasing the VFN
Notes for the account of one or more other Persons, (i) you have been duly
authorized to make the representations, warranties, acknowledgements and
agreements set forth herein on their behalf and (ii) the provisions of this
letter constitute legal, valid and binding obligations of you and any other
Person for whose account you are acting;  

(f)
You understand that (i) the VFN Notes have not been and will not be registered
or qualified under the Securities Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Issuer, (ii) the Issuer is not required to register the VFN
Notes, (iii) any permitted transferee under the NPA must be an Accredited
Investor and (iv) any transfer must comply with the provisions of Section 2.8 of
the Base Indenture, Section 4.3 of the Series 2018-1 Supplement and Section 9.03
or 9.17 of the NPA, as applicable;  

(g)
You will comply with the requirements of paragraph (f) above in connection with
any transfer by you of the VFN Notes;

(h)
You understand that the VFN Notes will bear the legend set out in the form of
VFN Notes attached to the Series 2018-1 Supplement and be subject to the
restrictions on transfer described in such legend;

(i)
Either (i) you are not acquiring or holding the VFN Notes for or on behalf of,
or with the assets of, any plan, account or other arrangement that is subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), or provisions under any Similar Law (as defined in the Series 2018-1
Supplemental Definitions List attached to the Series 2018-1 Supplement as Annex
A) or (ii) your purchase and holding of the VFN Notes will not constitute or
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of any applicable Similar Law; and

(j)
You will obtain for the benefit of the Issuer from any purchaser of the VFN
Notes substantially the same representations and warranties contained in the
foregoing paragraphs.

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other that the State of New York.


D-2
 

--------------------------------------------------------------------------------







You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the
Transaction. You agree to notify the Administrative Agent promptly in writing if
any of your representations, acknowledgements or agreements herein cease to be
accurate and complete. You irrevocably authorize the Administrative Agent to
produce this letter to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters set forth herein.
BARCLAYS BANK PLC, as Administrative Agent

By:             
Name:
Title:




Agreed and Acknowledged:

[PURCHASER]


By:             
Name:
Title:






D-3
 